EXHIBIT 10.4

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ECOSPHERE ENERGY SERVICES, LLC

a Delaware limited liability company

JULY 15, 2009




















--------------------------------------------------------------------------------







AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT
OF
ECOSPHERE ENERGY SERVICES, LLC
a Delaware limited liability company

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1

1.1

Definitions

1

1.2

Construction

1

ARTICLE 2

ORGANIZATION

2

2.1

Formation

2

2.2

Name

2

2.3

Registered Office; Registered Agent; Principal Office; Other Offices

2

2.4

Purpose

2

2.5

Foreign Qualification

2

2.6

Term

3

2.7

No State Law Partnership

3

2.8

Title to Company Assets

3

2.9

Fiscal Year

3

ARTICLE 3

MEMBERSHIP INTERESTS; UNITS

3

3.1

Membership Interests.

3

3.2

Registered Holders

4

3.3

Unit Certificates.

4

3.4

Issuance of Units.

5

3.5

Initial Members

6

3.6

No Resignation

6

3.7

Admission of Additional and Substituted Members and Creation of Additional
Units.  6

3.8

No Liability of Members

7

3.9

No Expulsion

7

3.10

Adjustments for Unit Splits

7

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

8

ARTICLE 5

CAPITAL CONTRIBUTIONS

9

5.1

Capital Contributions

9

5.2

Return of Contributions

9

5.3

Advances by Members

9

5.4

Capital Account

10





Ecosphere Energy Services, LLC
Limited Liability Company Agreement
i







--------------------------------------------------------------------------------







5.5

No Obligation To Contribute

10

ARTICLE 6

DISTRIBUTIONS AND ALLOCATIONS

10

6.1

Distributions.

10

6.2

Allocations of Profits and Losses.

12

6.3

Income Tax Allocations.

16

6.4

Other Allocation Rules

16

ARTICLE 7

transfer OF UNITS

17

7.1

General Rules.

17

7.2

Permitted Dispositions

17

7.3

Tag-Along Rights

17

7.4

Right of First Refusal.

18

7.5

Disposition Requirements.

19

ARTICLE 8

MANAGEMENT

20

8.1

Management Generally

20

8.2

Board.

20

8.3

Managing Member.

24

8.4

Officers; Committees

25

8.5

Duties of Directors and Members.

25

8.6

Voting

27

ARTICLE 9

LIMITATION OF LIABILITY AND INDEMNIFICATION

27

9.1

Liability

27

9.2

Duties and Liabilities of Covered Persons

27

9.3

Exculpation.

27

9.4

Indemnification

27

9.5

Advancement of Expenses

28

9.6

Insurance

28

ARTICLE 10

CERTAIN AGREEMENTS OF THE COMPANY AND MEMBERS

28

10.1

Information.

28

10.2

Maintenance of Books

29

10.3

Accounts

29

10.4

Confidentiality

29

10.5

Non-Compete

30

10.6

Registration Rights

30

10.7

Specific Performance

30

ARTICLE 11

TAXES

30

11.1

Tax Returns

30

11.2

Tax Partnership

31

11.3

Tax Elections

31





Ecosphere Energy Services, LLC
Limited Liability Company Agreement
ii







--------------------------------------------------------------------------------







11.4

Tax Matters Member.

31

ARTICLE 12

DISSOLUTION, WINDING-UP AND TERMINATION

32

12.1

Dissolution.

32

12.2

Winding-Up and Termination

33

12.3

Deficit Capital Accounts

34

12.4

Certificate of Cancellation

34

ARTICLE 13

GENERAL PROVISIONS

34

13.1

Notices.

34

13.2

Entire Agreement; Supersedure

35

13.3

Effect of Waiver or Consent

35

13.4

Amendment or Restatement

35

13.5

Binding Effect

36

13.6

Governing Law; Severability; Limitation of Liability.

36

13.7

Attorneys’ Fees

37

13.8

Further Assurances

37

13.9

Counterparts

37




EXHIBITS:

A

Defined Terms

B

Addendum Agreement

C

License Agreement




SCHEDULES:

1

Members; Initial Capital Contributions

2

Initial Directors








Ecosphere Energy Services, LLC
Limited Liability Company Agreement
iii







--------------------------------------------------------------------------------







AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT
OF
ECOSPHERE ENERGY SERVICES, LLC
a Delaware limited liability company

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ECOSPHERE
ENERGY SERVICES, LLC, a Delaware limited liability company (the “Company”),
dated as of July 15, 2009 (the “Effective Date”), is adopted, executed and
agreed to, for good and valuable consideration, by the Members (as defined
below) and the Company.

RECITALS

WHEREAS, the Company was formed as a Delaware limited liability company by the
filing, on July 13, 2009 (the “Formation Date”), of a Certificate of Formation
under and pursuant to the Act (as defined below) (such Certificate of Formation,
as amended or restated from time to time in accordance with this Agreement, is
referred to herein as the “Certificate”);

WHEREAS, on the date hereof, Ecosphere Technologies, Inc., a Delaware
corporation (“ETI”), Clean Water Partners, LLC, a Delaware limited liability
company (“CWP”), Bledsoe Capital Group, LLC, a Montana limited liability
company, and the Company executed a contribution agreement (the “Contribution
Agreement”), pursuant to which, among other items, ETI contributed certain
assets to the Company and CWP contributed certain cash and assets to the Company
in exchange for their Units (as defined below); and

WHEREAS, (a) the Members desire to cause the Company to issue Class A Units (as
defined below) to ETI and Class B Units (as defined below) to CWP and (b) the
Members and the Company desire to enter into this Agreement in order to provide
for the Company’s management and for certain other matters, all as permitted
under the Act.  

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members and the Company hereby agree as
follows:  

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

1.1

Definitions.  Capitalized terms used in this Agreement (including the Exhibits
and Schedules hereto) but not defined in the body hereof are defined in
Exhibit A.  

1.2

Construction.  Unless the context requires otherwise:  1) pronouns in the
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa; 2) the term “including” shall be construed to be expansive
rather than limiting in nature and to mean






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
1







--------------------------------------------------------------------------------







“including, without limitation;” 3) references to Articles and Sections refer to
Articles and Sections of this Agreement; 4) the words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder” and words of similar import refer to
this Agreement as a whole, including the Exhibits and Schedules attached hereto,
and not to any particular subdivision unless expressly so limited; and
5) references to Exhibits and Schedules are to the items identified separately
in writing by the parties hereto as the described Exhibits or Schedules attached
to this Agreement, each of which is hereby incorporated herein and made a part
hereof for all purposes as if set forth in full herein.

ARTICLE 2
ORGANIZATION

2.1

Formation.  The Company was organized as a Delaware limited liability company on
July 13, 2009, by the filing of the Certificate under and pursuant to the Act.
 All actions by any Member in making such filing are hereby ratified, adopted
and approved.  The rights and liabilities of the Members will be determined
pursuant to the Act and this Agreement.

2.2

Name.  The name of the Company is “ECOSPHERE ENERGY SERVICES, LLC” and all
Company business must be conducted in that name or such other name or names that
comply with Law and as the Board may select.

2.3

Registered Office; Registered Agent; Principal Office; Other Offices.  The
registered office of the Company required by the Act to be maintained in
Delaware shall be the office of the initial registered agent named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board may designate in the manner provided by Law.  The
registered agent of the Company in Delaware shall be the initial registered
agent named in the Certificate or such other Person or Persons as the Board may
designate in the manner provided by Law.  The principal office of the Company
shall be at such place as the Board may designate.  The Company may have such
other offices as the Board may designate.

2.4

Purpose.  The purposes of the Company (the “Company Purposes”) are to 6) market,
sell, make, have made, use, provide services using and maintain all of the
Licensed Products (as defined in the License Agreement) solely in the Field of
Use, including the design, marketing, selling and manufacturing of and provision
of services using equipment and systems solely in the Field of Use that use the
EcosBrine (as defined in the License Agreement), the EcosFrac Process (as
defined in the License Agreement), and the Ozonix Process (as defined in the
License Agreement), 7) to otherwise exploit the Licensed Technology (as defined
in the License Agreement) solely in the Field of Use, 8) to otherwise exploit,
solely within the Field of Use, any and all rights granted to the Company under
the License Agreement and 9) to do or undertake any action and/or engage in any
and all activities incidental or related thereto.

2.5

Foreign Qualification.  In connection with the Company’s conducting business in
any jurisdiction other than Delaware, the Company shall comply with all
requirements necessary to qualify the Company as a foreign limited liability
company in that jurisdiction if such qualification is required.  At the request
of the Company, each Member shall execute, acknowledge, swear to and deliver all
certificates and other instruments conforming with this






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
2







--------------------------------------------------------------------------------







Agreement that are necessary or appropriate to qualify, continue and terminate
the Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business, provided that no Member shall be
required to file any general consent to service of process or to qualify as a
foreign corporation, limited liability company, partnership or other entity in
any jurisdiction in which it is not already so qualified.  

2.6

Term.  The Company commenced upon the effectiveness of the Certificate and shall
continue in existence until it is dissolved and terminated in accordance with
Article 12.

2.7

No State Law Partnership.  The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member, for any purposes
other than federal and state tax purposes, and this Agreement may not be
construed to suggest otherwise.

2.8

Title to Company Assets.  Title to the Company’s assets, whether real, personal
or mixed and whether tangible or intangible, shall be deemed to be owned by the
Company as an entity.  Title to any or all of the Company assets may be held in
the name of the Company or one or more of its Affiliates or one or more
nominees, as the Board may determine.  All Company assets shall be recorded as
the property of the Company in its books and records, irrespective of the name
in which record title to such Company assets is held.  

2.9

Fiscal Year.  The fiscal year of the Company shall end on December 31 of each
calendar year unless the Board determines otherwise.  

ARTICLE 3
MEMBERSHIP INTERESTS; UNITS

3.1

Membership Interests.

(a)

The Membership Interests shall be initially divided into two classes of Units
called “Class A Units” and “Class B Units,” each having the rights, obligations
and other features provided in this Agreement.  The Company is authorized to
issue up to an aggregate of 1,000,000 Units.  ETI is a Class A Member and CWP is
a Class B Member.  Schedule 1 lists their respective ownership of the Units.

(b)

Except for Excluded Issuances, if the Company desires to issue to any Person
(including existing Members) any of its Units (which may be of new classes) or
other securities or other rights convertible into or containing options or
rights to acquire any Units or other securities (collectively, “Equity
Interests”), the Company shall, at least 20 days prior to such issuance, offer
by written notice (a “Proposal Notice”), to sell to each holder of Units (each a
“Rights Holder”), a portion of such Equity Interests equal to the holder’s
Percentage Interest.  The Proposal Notice shall describe the terms of the
offering, including, without limitation, the Equity Interests offered and the
price and other terms of sale, and shall set forth such Rights Holder’s
Percentage Interest.  Each Rights Holder shall be entitled to purchase for cash
such Equity Interests at the price and on the terms set forth in such Proposal
Notice.  In order to exercise its purchase rights hereunder, a Rights Holder
must deliver a written notice to






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
3







--------------------------------------------------------------------------------







the Company describing its election hereunder within 15 days after receipt of
the Proposal Notice from the Company (the “Rights Holder Notice Period”).  If
any Rights Holder fails to exercise its rights pursuant to this Section 3.1(b),
the Company shall be entitled to issue to any Person such Equity Interests which
the Rights Holders have not elected to purchase during the 120 days following
the Rights Holder Notice Period (the “Purchase Period”) on any terms and
conditions; provided, however, that (i) if the per-Unit price of the Equity
Interests offered to such Person is less than the per-Unit price of the Equity
Interests set forth in the Proposal Notice, or the rate at which the Equity
Interests offered to such Person may be exchanged or converted for or into any
other security of the Company is more favorable to such Person than as set forth
in the Proposal Notice, then the Company, at least five (5) days prior to such
issuance, shall provide written notice to each Rights Holder (the “Extension
Notice”) of such changes, (ii) each Rights Holder shall have the right, within
five (5) days after receipt of the Extension Notice (a “Five-Day Extension”), by
providing written notice to the Company, to purchase its Percentage Interest of
such Equity Interests on the same terms and conditions as those offered to such
Person and (iii) if any Rights Holder fails to exercise such right within such
Five-Day Extension, the Company shall be entitled to issue to such Person such
Equity Interests which the Rights Holders have not so elected to purchase during
the 30 days following any such Five-Day Extension (the “Extension Period”) at
the same (or better from the perspective of the Company) per-Unit price and same
(or better from the perspective of the Company) exchange or conversion ratio as
set forth in the Extension Notice.  Any Equity Interest offered or sold by the
Company after the expiration of the Purchase Period and any Extension Periods
must be reoffered to the Rights Holders pursuant to the terms of this Section
3.1(b).  

3.2

Registered Holders.  The Company will maintain a register (the “Company
Register”) in which it will record the issuance of Units and the names and
addresses of their record holders from time to time.  Whenever the Company
issues Units, or Units are transferred in accordance with Article 7, it will
update the Company Register appropriately.  The Company and the Board will be
entitled to treat the record holder, as set forth in the Company Register, of
any Unit as the holder in fact of that Unit for all purposes and, accordingly,
will not be bound to recognize any equitable or other claim to or interest in
that Unit on the part of any other Person, whether or not the Company or the
Board has actual or other notice thereof, except as the applicable laws of the
State of Delaware otherwise provide.

3.3

Unit Certificates.  

(a)

Ownership of Units may, but need not, be evidenced by certificates similar to
customary stock certificates.  Initially, Units shall be uncertificated, but the
Board may determine to certificate any or all Units at any time by resolution.
 In such event, the Board shall prescribe the forms of certificates to be issued
by the Company, including the forms of legends to be affixed thereto and other
information to be set forth thereon.  Certificates evidencing Units will provide
that they are governed by Article 8 of the Uniform Commercial Code.
 Certificates need not bear a seal of the Company but shall be signed by the
Chief Executive Officer, President, any Vice President or any other Person
authorized by the Board to sign such certificates who shall certify the class
and series of Units represented by such certificate.  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
4







--------------------------------------------------------------------------------







Certificates may denote the Percentage Interest applicable to the Units
evidenced thereby.  Books and records reflecting the record ownership of the
Units shall be kept by the secretary of the Company, if the Board has appointed
such officer, or the other authorized person of the Company performing such
duties.  In the event any Officer who shall have signed, or whose facsimile
signature or signatures shall have been placed upon, any such certificate or
certificates shall have ceased to be such Officer before such certificate is
issued by the Company, such certificate may nevertheless be issued by the
Company with the same effect as if such person were such Officer at the date of
issue.  The Board may determine the conditions upon which a new certificate may
be issued in place of a certificate that is alleged to have been lost, stolen or
destroyed and may, in its discretion, require the owner of such certificate or
its legal representative to give bond, with sufficient surety, to indemnify the
Company against any and all losses or claims that may arise by reason of the
issuance of a new certificate in the place of the one so lost, stolen or
destroyed.  

(b)

Any certificate issued by the Company shall bear a legend on the reverse side
thereof substantially in the following form in addition to any other legend
required by Law or by the Board:  

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE
(AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
MAY BE REQUIRED TO THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE
REGISTERED UNDER THE SECURITIES ACT).  THIS SECURITY IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH IN THE AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY, DATED AS OF
JULY 15, 2009 (AS MAY BE AMENDED OR RESTATED FROM TIME TO TIME), A COPY OF WHICH
MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.  

3.4

Issuance of Units.  

(a)

On the Effective Date, Classes of Units designated as “Class A Units” and “Class
B Units” are hereby created, and 67,000 and 33,000 Units are hereby designated
as Class A Units and Class B Units, respectively.  On the Effective Date,
pursuant to the Contribution Agreement, the Company has issued the Class A Units
and the Class B Units listed for each Member on Schedule 1 in exchange for such
Member’s contributions and commitments.  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
5







--------------------------------------------------------------------------------







(b)

Unless otherwise specified in the Act or as expressly set forth in this
Agreement, all classes of Units shall vote together as a single class on all
matters.  

3.5

Initial Members.  Each of the Persons listed on Schedule 1 is hereby admitted to
the Company as a Member (each, an “Initial Member”).

3.6

No Resignation.  A Member may not take any action to Resign as a Member
voluntarily, and a Member may not be removed involuntarily, prior to the
dissolution and winding up of the Company, other than as a result of a permitted
Disposition of all of such Member’s Units in accordance with Article 7 and each
of the transferees of such Units being admitted as a Substituted Member.

3.7

Admission of Additional and Substituted Members and Creation of Additional
Units.  

(a)

Authority. Subject to the limitations set forth in this Article 3 and in
Article 7 and prior Board approval, the Company may admit Additional Members and
Substituted Members to the Company, issue additional Units or create and issue
such additional classes or series of Units or Membership Interests (or
securities convertible into or exercisable or exchangeable for a Unit or other
Membership Interest), having such designations, preferences and relative,
participating or other special rights, powers and duties as the Board shall
determine, including:  10) the right of any such class or series of Units or
Membership Interests to share in the Company’s distributions, 11) the allocation
to any such class or series of Units or Membership Interests of Profits (and all
items included in the computation thereof) or Losses (and all items included in
the computation thereof), 12) the rights of any such class or series of Units or
Membership Interests upon dissolution or liquidation of the Company and 13) the
right of any such class or series of Units or Membership Interests to vote on
matters relating to the Company and this Agreement.  Upon the issuance pursuant
to and in accordance with this Article 3 of any class or series of Units or
Membership Interests, the Board may, subject to Section 13.4, amend any
provision of this Agreement, and authorize any Person to execute, acknowledge,
deliver, file and record, if required, such documents, to the extent necessary
or desirable to reflect the admission of any additional Member to the Company or
the authorization and issuance of such class or series of Units or Membership
Interests (or securities convertible into or exercisable or exchangeable for a
Unit or other Membership Interest), and the related rights and preferences
thereof.

(b)

Conditions.  No Additional Member or Substituted Member shall be admitted to the
Company unless and until all applicable conditions of this Section 3.7 and
Article 7 are satisfied.  Without limiting the generality of the foregoing, no
Disposition or issuance of Units or Membership Interests otherwise permitted or
required by this Agreement shall be effective, no Member shall have the right to
substitute a transferee as a Member in its place with respect to any Units or
Membership Interests acquired by such transferee in any Disposition and no
purchaser of newly issued Units or Membership Interests from the Company shall
be deemed to be a Member, in each case unless and until any such transferee or
purchaser who is not already a party to this Agreement (and such transferee’s or
such






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
6







--------------------------------------------------------------------------------







purchaser’s spouse, if applicable) shall execute and deliver to the Company an
Addendum Agreement in the form attached as Exhibit B (an “Addendum Agreement”)
and such other documents or instruments as may be required in the Company’s
reasonable judgment to effect the admission.

(c)

Rights and Obligations of Additional Members and Substituted Members.  A
transferee of Units or Membership Interests who has been admitted as an
Additional Member or as a Substituted Member or a purchaser of newly issued
Units or Membership Interests from the Company who has been admitted as an
Additional Member in accordance with this Section 3.7 shall have all the rights
and powers and be subject to all the restrictions and liabilities under this
Agreement relating to a Member holding Units.

(d)

Date of Admission as Additional or Substituted Member. Admission of an
Additional Member or Substituted Member shall become effective on the date such
Person’s name is recorded on the books and records of the Company.  Upon the
admission of an Additional Member or Substituted Member, 14) the Company shall
amend Schedule 1 to reflect the name and address of such Additional Member or
Substituted Member and to eliminate or adjust, if necessary, the name and
address of the predecessor of such Substituted Member (such revisions to be
presented to the Board no later than at the next regular meeting of the Board)
and 15) to the extent of the Disposition to such Substituted Member, the
Disposing Member shall be relieved of its obligations under this Agreement.  Any
Member who shall Dispose of all of such Member’s Units or Membership Interests
in one or more Dispositions permitted pursuant to this Section 3.7 and Article 7
(where each transferee was admitted as a Substituted Member) shall cease to be a
Member as of the last date on which all transferees are admitted as Substituted
Members, provided, that, notwithstanding anything to the contrary herein, such
Member shall not be relieved of any liabilities incurred by such Member pursuant
to the terms and conditions of this Agreement prior to the time such Member
Disposes of any Units or Membership Interests or ceases to be a Member
hereunder.

3.8

No Liability of Members.  Except as otherwise provided under the Act, the debts,
liabilities, contracts and other obligations of the Company (whether arising in
contract, tort or otherwise) shall be solely the debts, liabilities, contracts
and other obligations of the Company, and no Member shall be liable personally
16) for any debts, liabilities, contracts or any other obligations of the
Company, except to the extent and under the circumstances set forth in any
non-waivable provision of the Act or in any separate written instrument executed
by the applicable Member or 17) for any debts, liabilities, contracts or other
obligations of any other Member.  No Member shall have any responsibility to
restore any negative balance in its Capital Account or to contribute to or in
respect of the liabilities or obligations of the Company or to return
distributions made by the Company, expect as expressly required by the Act or
other applicable Law.

3.9

No Expulsion.  A Member may not be Expelled (other than in the event such Member
ceases to hold Membership Interests).






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
7







--------------------------------------------------------------------------------







3.10

Adjustments for Unit Splits.  Wherever in this Agreement there is a reference to
a specific number of Units of any class or series of Units, or a price per Unit,
or consideration received in respect of such Unit, then, upon the occurrence of
any subdivision, combination or distribution of such class or series of Units,
the specific number of Units or the price so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding Units of such class or series of Units by such subdivision,
combination or distribution.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Each Member represents and warrants to the Company and the other Members as
follows:

(a)

Such Member, if such Member is an Entity, is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its formation.  

(b)

Such Member has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and the execution and delivery by such
Member of this Agreement and the performance of all obligations hereunder have
been duly authorized by all necessary action.

(c)

This Agreement has been duly and validly executed and delivered by such Member
and, assuming due execution and delivery of this Agreement by the other parties
hereto, constitutes the binding obligation of such Member enforceable against
such Member in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar Laws
affecting creditors’ rights generally, and by principles of equity.

(d)

The execution, delivery and performance by such Member of this Agreement will
not, with or without the giving of notice or the lapse of time, or both,
18) violate any provision of Law to which such Member is subject, 19) violate
any order, judgment or decree applicable to such Member or 20) conflict with, or
result in a breach or default under, any term or condition of its certificate of
incorporation or by-laws, certificate of limited partnership or partnership
agreement, certificate of formation or limited liability company agreement or
trust agreement, as applicable, or any material agreement or instrument to which
such Member is a party.  No consent, approval, authorization or order of any
court, or Governmental Authority or agency or of any third party which has not
been obtained, including without limitation the approval by the Secretary of
this Agreement and the transactions contemplated herein, is required in
connection with the execution, delivery and performance by such Member of this
Agreement.

(e)

No investigation, proceeding, action, suit or other legal proceeding of any kind
or nature before any Governmental Authority or arbitrator is pending or, to such
Member’s knowledge, threatened with respect to such Member, such Member’s or the
Company’s assets, such Member’s ownership of its Units or the transactions
contemplated






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
8







--------------------------------------------------------------------------------







hereby.  No notice in writing from any Governmental Authority or any other
Person has been received by such Member or any of such Member’s Affiliates
claiming any violation of or noncompliance with any Law with respect to such
Member’s Units, such Member, such Member’s assets or the transactions
contemplated hereby.

(f)

Such Member is acquiring Units for its own account, for investment purposes, and
not with a view to or in connection with the resale or other distribution of
such Units in violation of applicable securities Laws.  Such Member is an
“accredited investor” as defined in Rule 501(a) under Regulation D of the
Securities Act.  Such Member understands and agrees that the Units have not been
registered under the Securities Act and are “restricted securities.”  Such
Member has had the opportunity to receive the advice of its legal, financial and
other advisors, and has knowledge of finance, securities and investments
generally, and experience and skill in investments based on actual participation
and has the ability to bear the economic risks of such Member’s investment in
the Company.  

(g)

Such Member understands that the Units acquired by it shall, upon issuance by
the Company, without any further action on the part of the Company or such
Member, be subject to the terms, conditions and restrictions contained in this
Agreement, including all amendments, modifications and restatements thereof made
in accordance with this Agreement.

(h)

Neither such Member nor any of its Affiliates has employed or retained any
broker, agent or finder in connection with this Agreement or the transactions
contemplated herein, or paid or agreed to pay any brokerage fee, finder’s fee,
commission or similar payment to any Person on account of this Agreement or the
transactions provided for herein which fee, commission or payment will
constitute an obligation payable by the Company or any other Member, and such
Member shall indemnify and hold harmless the Company and the other Members from
any costs, including attorneys’ fees, and liability arising from the claim of
any broker, agent or finder employed or retained by such Member in connection
with the Company or this Agreement.  

ARTICLE 5
CAPITAL CONTRIBUTIONS

5.1

Capital Contributions.  The initial Capital Contributions of the Members to the
Company have been contributed simultaneously with the execution hereof pursuant
to the Contribution Agreement and are set forth opposite such Member’s name on
Schedule 1 under the heading “Initial Capital Contribution.”  The Members will
mutually agree on the amount of each member’s initial Capital Account balance
prior to the filing of the Company’s initial tax return.

5.2

Return of Contributions.  A Member is not entitled to the return of any part of
its Capital Contributions or to be paid interest in respect of either its
Capital Account or its Capital Contributions.  An unrepaid Capital Contribution
is not a liability of the Company or of any Member.  A Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return any Member’s Capital Contributions.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
9







--------------------------------------------------------------------------------







5.3

Advances by Members.  Any Member or its Affiliate may, with the consent of the
Board, advance (as a loan and not as a Capital Contribution) monies to or on
behalf of the Company on such terms as the Board and such Member or such
Affiliate mutually agree; provided that (a) such terms shall not be materially
less favorable to the Company than such terms and conditions as could reasonably
be expected to be entered into with an unaffiliated third party based upon
arms-length negotiations and (b) the provisions of Section 3.1(b) shall apply to
any such advances if any such advances carry with them any rights to acquire
Equity Interests, whether by exchange, conversion or otherwise.

5.4

Capital Account.  A Capital Account shall be established and maintained for each
Member in accordance with the requirements of Treasury Regulation Section
1.704-1(b)(2)(iv).  Each Member's Capital Account 21) shall be increased by
(1) the amount of money contributed by such Member to the Company, (2) the Book
Value of property contributed by such Member to the Company (net of liabilities
secured by the contributed property that the Company is considered to assume or
take subject to under Code Section 752) and (3) allocations to such Member of
Profits and any other items of income or gain allocated to such Member, and
(4) shall be decreased by (5)  the amount of money distributed to such Member by
the Company, (6) the Book Value of property distributed to such Member by the
Company (net of liabilities secured by the distributed property that such Member
is considered to assume or take subject to under Code Section 752) and
(7) allocations to such Member of Losses and any other items of loss or
deduction allocated to such Member.  The Capital Accounts shall also be
increased or decreased to reflect a revaluation of Company property pursuant to
paragraph (b) of the definition of Book Value.  On the transfer of all or part
of a Member’s Units, the Capital Account of the transferor that is attributable
to the transferred Units shall carry over to the transferee Member in accordance
with the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(l).

5.5

No Obligation To Contribute.  Except for the Capital Contributions to be made by
the Members pursuant to the Contribution Agreement and as the Act otherwise may
require, no Member will have any obligation to provide funds to the Company,
whether by contributions to capital, loans, return of monies, securities or
other property the Company distributes pursuant hereto or otherwise.

ARTICLE 6
DISTRIBUTIONS AND ALLOCATIONS

6.1

Distributions.  

(a)

Each distribution made by the Company, regardless of the source or character of
the assets to be distributed, shall be made in accordance with this Article 6
and applicable Law.  

(b)

Subject to the provisions of Sections 6.1(d) and 6.1(e), the Board shall have
sole discretion to determine the timing of any distribution and the aggregate
amounts available for such distribution.  Subject to Section 6.1(b)(iii), each
distribution made by the Company, regardless of the source or character of the
assets to be distributed, shall be made to the Members in accordance with the
following order and priority.  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
10







--------------------------------------------------------------------------------







(i)

First, to the Members holding the Class A Units until the cumulative total
amount of all prior and current distributions under this Section 6.1(b)(i)
equals $7,575,758 (including any distributions made pursuant to Section 12.2 by
reference to this Section 6.1(b)(i));

(ii)

Second, subject to Section 6.1(b)(iii), to the Members in accordance with  their
Percentage Interests; and

(iii)

In the event of an Inside Significant Event, the order and priority of any
distribution of the net proceeds from the Inside Significant Event shall be as
follows:  

(A)

First, to the Members holding the Class A Units until the cumulative total
amount of all prior and current distributions under Section 6.1(b)(i) and this
Section 6.1(b)(iii)(A) equals $7,575,758;

(B)

Second, unless an Outside Significant Event (as defined in the Contribution
Agreement) has occurred and ETI has received a payment of $4,000,000 pursuant to
Section 5.8(b) of the Contribution Agreement, to the Members holding the Class A
Units until the sum of cumulative total amount of all prior and current
distributions to such Members under this Section 6.1(b)(iii)(B) equals
$12,121,212; and

(C)

Third, to the Members in accordance with their Percentage Interests.

(c)

All distributions made under this Section 6.1 shall be made to the holders of
Units of record on the record date established by the Board or, in the absence
of any such record date, to the holders owning the applicable Units on the date
of the distribution.

(d)

The Company is authorized to withhold from distributions, or with respect to
allocations, and to pay over to any federal, state, local or foreign government
any amounts required to be so withheld pursuant to the Code or any provisions of
any other federal, state, local or foreign law.  For all purposes under this
Agreement, any amount so withheld shall be treated as actually distributed to
the Member with respect to which such amount was withheld.  

(e)

Tax Distributions.

(i)

Other than in the case of a liquidation and a distribution of the assets of the
Company pursuant to Section 12.2 and subject to the further provisions of this
Section 6.1(e), each Member shall be entitled to receive, on the date which is
two Business Days prior to April 15 of each year (each a “Tax Distribution
Date”), cumulative cash distributions in an amount equal to such Member’s
Assumed Tax Liability, if any, for the calendar year ended December 31 of the
prior year. The “Assumed Tax Liability” of each Member means an amount equal to
the cumulative amount of federal income taxes (including any applicable
estimated taxes), determined






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
11







--------------------------------------------------------------------------------







taking into account the character of income and loss allocated to such Member as
it affects the applicable tax rate, that the Board reasonably estimates would be
due from such Member as of such Tax Distribution Date for the calendar year
ended December 31 of the prior year, assuming such Member were an individual who
earned the items of income, gain, deduction, loss and/or credit allocated to
such Member pursuant to Section 6.3 (after reflecting any adjustments thereto by
reason of Code Sections 732(d), 734 or 743).  For purposes of estimating the
Assumed Tax Liability, the applicable tax rate used shall be 38.5%.  

(ii)

Distributions under this Section 6.1(e) shall be treated as an advance
distribution under and shall offset future distributions that such Member would
otherwise be entitled to receive pursuant to Section 6.1(b)(ii) or, if not
previously offset, Section 12.2.  

(iii)

If on a Tax Distribution Date there are not sufficient funds on hand to
distribute to each Member the full amount of such Member’s Assumed Tax
Liability, distributions pursuant to this Section 6.1(e) shall be made to the
Members to the extent of the available funds in proportion to each Member’s
Percentage Interest.

(iv)

Notwithstanding the foregoing, in no event shall the Company be required to make
any distributions described in this Section 6.1(e) if  the cumulative total
amount of Profit allocations to the Members holding Class A Units pursuant to
Section 6.2(a)(i)(B) and Section 6.2(a)(i)(D)(2) are less than $7,575,758.   

6.2

Allocations of Profits and Losses.  

(a)

General Profit and Loss Allocations.  After giving effect to the allocation
provisions in Section 6.2(b), Profits and Losses shall be allocated as follows.

(i)

Profits.  For each fiscal year of the Company or other applicable period,
Profits (and all items included in the computation thereof) shall be allocated
among the Members as follows:

(A)

First, subject to Section 6.2(a)(i)(D), one hundred percent (100%) to the
Members, in proportion to and to the extent of the excess, if any, of (1) the
cumulative Losses allocated to each such Member under Section 6.2(a)(ii) for
prior fiscal years or other allocation periods, over (2) the cumulative Profits
allocated to each Member pursuant to this Section 6.2(a)(i)(A) for all prior
fiscal years or other allocation periods.  Profits should be allocated to the
Members under this Section 6.2(a)(i)(A) in the reverse order that the applicable
Losses were allocated to such Members under Section 6.2(a)(ii) during prior
fiscal years or other allocation periods;

(B)

Second, subject to Section 6.2(a)(i)(D), to the Members holding the Class A
Units until the cumulative total amount of all prior and current allocations
under this Section 6.2(a)(i)(B) equals $7,575,758;






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
12







--------------------------------------------------------------------------------







(C)

Third, subject to Section 6.2(a)(i)(D), to the Members in accordance with their
Percentage Interests; and

(D)

In the event of an Inside Significant Event:

(1)

First, one hundred percent (100%) to the Members in proportion to and to the
extent of the excess, if any, of (I) the cumulative Losses allocated to each
such Member under Section 6.2(a)(ii) for prior fiscal years or other allocation
periods, over (II) the cumulative Profits allocated to each Member pursuant to
Section 6.2(a)(i)(A) and this Section 6.2(a)(i)(D)(1) for all prior fiscal years
or other allocation periods.  Profits should be allocated to the Members under
this Section 6.2(a)(i)(D)(1) in the reverse order that the applicable Losses
were allocated to such Members under Section 6.2(a)(ii) during prior fiscal
years or other allocation periods;  

(2)

Second, to the Members holding the Class A Units until the cumulative total
amount of all prior and current allocations under Section 6.2(a)(i)(B) and this
Section 6.2(a)(i)(D)(2) equals $7,575,758;

(3)

Third, unless an Outside Significant Event (as defined in the Contribution
Agreement) has occurred and ETI has received a payment of $4,000,000 in
accordance with Section 5.8(b) of the Contribution Agreement, to the Members
holding the Class A Units until the sum of cumulative total amount of all prior
and current allocations to such Members under this Section 6.2(a)(i)(D)(3)
equals $12,121,212; and

(4)

Fourth, to the Members in accordance with their Percentage Interests.  

(ii)

Losses.  For each fiscal year of the Company or other applicable period, Losses
(and all items included in the computation thereof) shall be allocated among the
Members as follows:

(A)

First, to the Members in accordance with their Percentage Interests until the
Capital Accounts of either the Members holding  the Class B Units or the Members
holding the Class A Units are reduced to zero;

(B)

Second, to the remaining Class A Members or the Class B Members until the
Capital Accounts of such Members are reduced to zero; and

(C)

Third, to the Members in accordance with their Percentage Interests.  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
13







--------------------------------------------------------------------------------







(b)

Regulatory Allocations.  Notwithstanding any other provisions of this
Section 6.2, the following allocations shall be made in the following order and
priority:

(i)

Nonrecourse Deductions for any taxable year shall be allocated to the Members in
accordance with their Percentage Interests.

(ii)

Member Nonrecourse Deductions for any taxable year shall be allocated 100% to
the Member that bears the Economic Risk of Loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Treasury Regulation Section 1.704-2(i).  If more than one Member
bears the Economic Risk of Loss with respect to a Member Nonrecourse Debt,
Member Nonrecourse Deductions attributable thereto shall be allocated between or
among such Members in accordance with the ratios in which they share such
Economic Risk of Loss.  This Section 6.2(b)(ii) is intended to comply with the
provisions of Treasury Regulation Section 1.704-2(i) and shall be interpreted
consistently therewith.

(iii)

Notwithstanding any other provision of this Section 6.2, if there is a net
decrease in Minimum Gain during any taxable year, any Member shall be allocated
items of Company income and gain for such year (and, if necessary, subsequent
taxable years) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), (g)(2) and (j)(2)(i).  For purposes of this Section
6.2(b), each Member’s Capital Account balance shall be determined, and the
allocation of income or gain required hereunder shall be effected, prior to the
application of any other allocations pursuant to this Section 6.2 with respect
to such taxable year.  This Section 6.2(b)(iii) is intended to comply with the
partner minimum gain chargeback requirement in Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.

(iv)

Notwithstanding the other provisions of this Section 6.2 other than
Section 6.2(b)(iii) above), if there is a net decrease in Member Nonrecourse
Debt Minimum Gain during any taxable year, any Member with a share of Member
Nonrecourse Debt Minimum Gain at the beginning of such taxable year shall be
allocated items of Company income and gain for such year (and, if necessary,
subsequent taxable years) in the manner and amounts provided in Treasury
Regulation Section 1.704-2(i)(4) and (j)(2)(ii).  For purposes of this Section
6.2(b), each Member’s Adjusted Capital Account balance shall be determined, and
the allocation of income and gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.2, other
than Section 6.2(b)(iii) above, with respect to such taxable year.  This
Section 6.2(b)(iv) is intended to comply with the partner nonrecourse debt
minimum gain chargeback requirement in Treasury Regulation Section 1.704-2(i)(4)
and shall be interpreted consistently therewith.

(v)

Except as provided in Section 6.2(b)(iii) and Section 6.2(b)(iv) above, in the
event any Member unexpectedly receives an adjustment, allocation or distribution
described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6)
items of Company income and gain shall be allocated to such Member in an amount
and






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
14







--------------------------------------------------------------------------------







manner sufficient to eliminate, to the extent required by such Treasury
Regulation, the deficit balance, if any, in its Adjusted Capital Account created
by such adjustment, allocation or distribution as quickly as possible unless
such deficit balance is otherwise eliminated pursuant to Section 6.2(b)(iii),
6.2(b)(iv) or 6.2(b)(vi).  This Section 6.2(b)(v) is intended to constitute a
qualified income offset described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(vi)

In the event any Member has a deficit balance in its Adjusted Capital Account at
the end of any taxable year, such Member shall be allocated items of Company
gross income and gain in the amount of such excess as quickly as possible;
provided, however, that an allocation pursuant to this Section 6.2(b)(vi) shall
be made only if and to the extent that such Member would have a deficit balance
in its Adjusted Capital Account after all other allocations provided in this
Section 6.2(b) (other than Section 6.2(b)(v)) have been tentatively made as if
Section 6.2(b)(v) and this Section 6.2(b)(vi) were not in this Agreement.

(vii)

To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or 743(b) is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
in liquidation of a Member’s Interest in the Company, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be allocated to the
Members a manner consistent with the manner in which their Capital Accounts are
required to be adjusted pursuant to such provisions.

(c)

Curative Allocations.  The allocations set forth in Section 6.2(b) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 6.2(c). Therefore,
notwithstanding any other provision of this Article 6 (other than the Regulatory
Allocations), but subject to the Code and the Treasury Regulations, the Board
shall make such offsetting special allocations of Company income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement. In exercising
its discretion under this Section 6.2(c), the Board shall take into account
future Regulatory Allocations that, although not yet made, are likely to offset
other Regulatory Allocations previously made.

(d)

Final Allocations.  Notwithstanding any other provisions of this Article 6
(other than the Regulatory Allocations contained in Section 6.2(b)(i) -
(b)(vii)), in the taxable year in which a Liquidation Event (as defined in
Section 12.1(a)) occurs and all subsequent taxable years (and for any prior
taxable years with respect to which the due date (without regard






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
15







--------------------------------------------------------------------------------







to extensions) for the filing of the Company’s federal income tax return has not
passed as of the date of the Liquidation Event), all items of income, gain, loss
and deduction of the Company, including gross items, shall be allocated among
the Members in a manner reasonably determined by the Board as shall cause to the
nearest extent possible the Capital Account of each Member to equal the amount
to be distributed to such Member pursuant to Section 12.2(c)(iii).  

6.3

Income Tax Allocations.

(a)

Except as provided in this Section 6.3, each item of income, gain, loss and
deduction of the Company for federal income tax purposes shall be allocated
among the Members in the same manner as such items are allocated for book
purposes under Section 6.2.

(b)

In accordance with Code Section 704(c) and the applicable Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for Federal income tax purposes and its initial
Book Value.  In the event the Book Value of any property is adjusted pursuant to
clause (b) or (d) of the definition of Book Value, subsequent allocations of
income, gain, loss and deduction with respect to such property shall take
account of any variation between the adjusted basis of such property for Federal
income tax purposes and its Book Value in the same manner as under Code Section
704(c) and the applicable Treasury Regulations thereunder.  For purposes of such
allocations, the Company shall elect the remedial allocation method described in
Treasury Regulation Section 1.704-3(d) unless the Board determines that another
method is more appropriate.  

(c)

All items of income, gain, loss, deduction and credit allocated to the Members
in accordance with the provisions hereof and basis allocations recognized by the
Company for federal income tax purposes shall be determined without regard to
any election under Code Section 754 which may be made by the Company.

(d)

If any deductions for depreciation or cost recovery are recaptured as ordinary
income upon the sale or other disposition of Company properties, the ordinary
income character of the gain from such sale or disposition shall be allocated
among the Members in the same ratio as the deductions giving rise to such
ordinary income character were allocated.

(e)

Allocations pursuant to this Section 6.3 are solely for purposes of federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses, other
items or distributions pursuant to any provision of this Agreement.

6.4

Other Allocation Rules.  All items of income, gain, loss, deduction and credit
allocable to Units that may have been transferred shall be allocated between the
transferor and the transferee based on the portion of the calendar year during
which each was recognized as the owner of such Units, without regard to the
results of Company operations during any particular portion of that calendar
year and without regard to whether cash distributions were made to the
transferor or the transferee during that calendar year; provided, however, that
this allocation must






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
16







--------------------------------------------------------------------------------







be made in accordance with a method permissible under Code Section 706 and the
Treasury Regulations thereunder.  

ARTICLE 7
TRANSFER OF UNITS

7.1

General Rules.

(a)

No Member shall Dispose of all or any of its Units (8) if such Disposition would
subject the Company to the reporting requirements of the Exchange Act or (9) if
such Disposition would cause the Company to lose its status as a partnership for
federal income tax purposes or cause the Company to be classified as a “publicly
traded partnership” within the meaning of Code Section 7704.  

(b)

The Members agree that a breach of the provisions of this Article 7 may cause
irreparable injury to the Company and the Members, for which monetary damages
(or any other remedy at law) are inadequate in view of (10) the complexities and
uncertainties in measuring the actual damages that would be sustained by reason
of the failure of a Person to comply with such provisions and (11) the
uniqueness of the Company’s business and the relationship among the Members.
 Accordingly, the Members agree that the provisions of this Article 7 may be
enforced by specific performance.  

7.2

Permitted Dispositions.  No Member shall allow any Disposition of all or any
portion of its Units without compliance with this Article 7.  The Company shall
recognize a Disposition only if the Disposing Member or other Member exercising
its rights pursuant to Section 7.3 complies with Section 7.3, Section 7.4 and
Section 7.5, pays all reasonable expenses of the Company in connection with the
Disposition and delivers to the Company evidence of assignment, the transferee’s
written agreement to be bound by the terms of this Agreement and executed copies
of such other agreements or documents as the Board may reasonably request in
connection with the Disposition.  Unless all of the above-listed requirements
are satisfied with respect to a Disposition, such transfer shall be invalid and
ineffective as to the Company and the Members.  

7.3

Tag-Along Rights.  Except for a Permitted Disposition by a Member to an
Affiliate of such Member, if any Member (the “Disposing Member”) should agree to
Dispose of any Units to a Person or Persons in a single transaction or in a
series of related transactions, then the Disposing Member shall provide written
notice thereof to the Company and the other Members, which notice shall include
sufficient detail as to the identity of the prospective acquiror, Units to be
Disposed of and the terms and conditions thereof (the “Disposition Notice”), in
which case each other Member shall have the right to Dispose of the same
percentage of its Units as the Disposing Member is proposing to Dispose of in
such Disposition by providing written notice of such exercise to the Disposing
Members (the “Tag Notice”) and the Company within 30 days after receipt of the
Disposition Notice.  If a Member exercises its right hereunder to participate in
such Disposition, then, notwithstanding any other provision herein to the
contrary, the Disposing Member shall not be permitted to Dispose of Units in
such proposed Disposition unless the proposed transferee agrees to acquire all
of the Units described






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
17







--------------------------------------------------------------------------------







in the Tag Notice of any participating Members (or if the proposed transferee
does not wish to acquire more than the Units of the Disposing Member, then the
proposed transferee must acquire such number of Units from the Disposing Member
and the participating Members in proportion to their respective Percentage
Interests), in each case on the same terms and conditions as set forth in the
Disposition Notice.  

7.4

Right of First Refusal.

(a)

If any Member (the “Selling Member”) at any time proposes to Dispose of
(including a Disposition to another Member) all or any of its Units (the
“Offered Units”), the Disposition of which would not result in a Permitted
Disposition by a Member to an Affiliate of such Member, then in addition to
complying with the provisions of Section 7.1, Section 7.2, Section 7.3 and
Section 7.5, if applicable, such Member shall promptly give written notice
thereof (the “ROFR Transfer Notice”) to the Company and the other Members.  The
ROFR Transfer Notice shall set forth all relevant information with respect to
the proposed Disposition (the “Third Party Offer”), including the name and
address of the prospective transferee, the Units that are the subject of the
proposed Disposition, the price to be paid for such Units, and any other terms
and conditions of the proposed Disposition.  The other Members (the “Non-Selling
Members”) shall have the preferential right (the “ROFR”) to acquire, for the
same purchase price, and on the same terms and conditions as set forth in the
ROFR Transfer Notice, such Offered Units.  

(b)

Each Non-Selling Member shall have 20 days after receipt of the ROFR Transfer
Notice (the “ROFR Offer Period”) to deliver to the other Members (including the
Selling Member) written notice of whether it desires to exercise its ROFR (the
“ROFR Exercise Notice”).  The Non-Selling Members that deliver a ROFR Exercise
Notice electing to exercise their ROFR may, by agreement, allocate among
themselves the right to acquire the Offered Units.  In the absence of such an
agreement, each Non-Selling Member will be entitled to give written notice to
the Selling Member and to the Company of its election (“Election Notice”) to
acquire all or any part of its Percentage Interest of the Offered Units that is
not being acquired by other Non-Selling Members, including a statement of the
maximum number of Offered Units that such Non-Selling Member is willing to
purchase.

(c)

Any Offered Units not subscribed for pursuant to Section 7.4(b) by the
Non-Selling Members shall be deemed to be re-offered to and accepted by the
Non-Selling Members exercising their rights to purchase Offered Units with
respect to the lesser of (12) the amount specified in their respective Election
Notices and (13) an amount equal to their respective Percentage Interests with
respect to such deemed offer.   Such deemed offer and acceptance procedures
described in the immediately preceding sentence shall be deemed to be repeated
until either (x) all of the Offered Units are accepted by the Non-Selling
Members or (y) no Non-Selling Member desires to subscribe for more Offered
Units.  The Company shall notify each Non-Selling Member in writing within five
(5) days following the expiration of the ROFR Offer Period of the number of
Offered Units which such Member has subscribed to purchase and shall set a
reasonable place and time for the closing of the purchase and sale of the
Offered Units, which shall be not more than 30 days after the expiration of the
ROFR Offer






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
18







--------------------------------------------------------------------------------







Period.  The purchase price and terms for the Offered Units purchased by the
Non-Selling Members shall be the price and terms set forth in the applicable
Third Party Offer.  Upon delivery of the purchase price, the Selling Member
shall have no further rights as an owner of the Offered Units and shall
immediately cause all certificates evidencing Offered Units to be surrendered
for transfer to the Company or the purchasing Members, as the case may be.

(d)

If the Non-Selling Members do not purchase all of the Offered Units, then the
remaining Offered Units (or any portion thereof) may be sold by the Selling
Member at any time within 90 days after the date of the Third Party Offer,
subject to the provisions of Section 7.1, Section 7.2 and Section 7.3 hereof.
 Any such sale shall not be at less than the price or upon terms and conditions
more favorable, individually or in the aggregate, to the purchaser than those
specified in the Third Party Offer.  If any remaining Offered Units (or any
portion thereof) are not so Disposed within such 90-day period, such Offered
Units may not be sold by the Selling Member without complying again in full with
the provisions of this Agreement.

7.5

Disposition Requirements. At the closing of any Disposition pursuant to any of
the provisions of this Article 7, (14) the Member that is required to make the
Disposition under the applicable provision shall execute and deliver to the
acquiring Member or Members (A) an assignment of Units, in form and substance
reasonably acceptable to the purchasing Member or Members; provided, however,
that if the purchasing Member is, immediately prior to such Disposition, an
existing Member, then the only representations and warranties that the Disposing
Member shall be required to make to the purchasing Member shall be
representations and warranties concerning (1) such Disposing Member’s valid
title to and ownership of the Units being Disposed, free and clear of all liens,
claims and encumbrances (excluding those arising under applicable securities
laws), (2) such Disposing Member’s authority, power and right to enter into and
consummate the sale of the Units, (3) the absence of any violation, default or
acceleration of any agreement to which such Disposing Member is subject or by
which its assets are bound as a result of the agreement to Dispose of and the
Disposition of the Units, and (4) the absence of, or compliance with, any
governmental or third party consents, approvals, filings or notifications
required to be obtained or made by such Disposing Member in connection with the
sale of the Units, (B) instruments of transfer power attached to the any
interest certificates evidencing ownership of the Units being Disposed of, duly
endorsed, and (C) any other instruments reasonably requested by the acquiring
Member or Members to give effect to the acquisition and (15) the acquiring
Member or Members or its or their designee shall deliver to the Member that is
required to make the Disposition under the applicable provision, in
immediately-available funds, the purchase price provided for in the applicable
provision of this Article 7.  In the event of any such Disposition, the
Percentage Interests and Capital Accounts of the Members shall be deemed
adjusted to reflect the effect of the purchase.  

  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
19







--------------------------------------------------------------------------------







ARTICLE 8
MANAGEMENT

8.1

Management Generally.  Subject to the other terms of this Article 8, the
business and affairs of the Company shall be conducted (16) under the direction
of the Board of Managers (the “Board”) (and therefore be “manager managed”
within the meaning of the Act) and (17) through the delegation of certain
responsibility and authority to the Managing Member pursuant to Section 8.3.
 Managers that serve on the Board are referred to herein as “Directors.”  The
Board shall have the power and authority to manage and control the Company and
do all things they deem to be necessary, convenient or advisable in connection
with the management of the Company.  

8.2

Board.

(a)

Except as provided in this Section 8.2 or as set forth in Section 5.7(b) of the
Contribution Agreement, the day-to-day activities of the Company shall be
conducted on the Company’s behalf by the Managing Member and the Officers.
 Subject to Section 8.2 and except as otherwise specified herein or as set forth
in Section 5.7(b) of the Contribution Agreement, in addition to the powers that
now or hereafter can be granted under the Act, all actions, consents or other
matters requiring or permitting Board approval under this Agreement may be taken
or effected by a simple majority of the Board.  

(b)

Notwithstanding anything else contained herein, the Company shall not, and shall
cause its Subsidiaries to not, unless approved by at least five Directors (at
least one of which must be a Class B Designee) at a meeting of the Directors
duly called and held:

(i)

sell all or substantially all of the assets of the Company, in one or a series
of transactions;  

(ii)

merge or consolidate with any Person, after which merger or consolidation (A)
Persons who were not, directly or indirectly, equity interest owners, members,
option holders or warrant holders of the Company immediately prior thereto own
or control more than 50% of the direct or indirect voting power or economic
interest of the surviving entity and (B), if the Company is not the surviving
entity, the constituent documents of the surviving entity do not provide rights,
obligations and other features of the Class B Units (or such security or
securities that is or are issued to holders of the Class B Units in such merger
or consolidation) comparable to the rights, obligations and other features of
Class B Units under this Agreement;

(iii)

make any amendment to the Certificate or this Agreement (whether by merger,
consolidation or otherwise), except for amendments necessary or appropriate in
connection with new issuances of Equity Interests or the admission of new
Members in accordance with this Agreement;






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
20







--------------------------------------------------------------------------------







(iv)

amend, modify, supplement, waive or release any rights under, waive or release
the performance of any party under, or terminate (in whole or in part) the
License Agreement;

(v)

enter into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement, on terms or conditions materially less favorable to the Company or
such Subsidiary than such terms and conditions as could reasonably be expected
to be entered into with an unaffiliated third party based upon arms-length
negotiations, with any of its or any of its Subsidiaries’ (18) Affiliates
(including, without limitation, its Managing Member) or any of their officers,
directors, employees, managers, members or family members, or (19) officers,
directors, employees, managers, members or family members;

(vi)

establish or acquire any Subsidiaries, other than wholly-owned subsidiaries;

(vii)

permit any Subsidiary to issue or sell any equity securities or other rights
convertible into or containing options or rights to acquire equity securities;

(viii)

change the authorized size or composition of the Board, except for any such
changes necessary or appropriate in connection with any issuances of Equity
Interests or the admission of new Members in accordance with this Agreement;

(ix)

elect to be treated or permit any Subsidiary to elect to be treated as any
entity other than a partnership for federal or other applicable income tax
purposes;

(x)

enter into a manufacturing agreement or other similar arrangement with any
Member or any of its Affiliates for the manufacture or production of any of
equipment and systems for EcosBrine, the EcosFrac Process, and the Ozonix
Process (as defined in the License Agreement) that is an exclusive or
all-requirements agreement or arrangement; or

(xi)

agree or commit to any of the foregoing.

(c)

(20) The Board shall consist of natural persons who need not be Members or
residents of the State of Delaware.  Subject to the remaining provisions of this
Section 8.2, the Board shall consist of (21) four nominees designated by the
holders of a majority of the Class A Units (the “Class A Designees”) and
(22) three nominees designated by the holders of a majority of the Class B Units
(the “Class B Designees”).

(ii)

The Members hereby elect, effective as of the Effective Date, the individuals
listed on Schedule 2 to this Agreement to serve as the initial Directors and, if
specified thereon, their alternates, until their removal or replacement in
accordance with this Agreement.  The Members acknowledge and agree that this
Section 8.2 shall serve as a written consent of Members in lieu of a special
meeting.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
21







--------------------------------------------------------------------------------







(iii)

The holders of a majority of the Class A Units and the Class B Units shall each
have the right to designate alternate Directors elected as Class A Designees and
Class B Designees, respectively, who may replace any absent, disqualified,
removed or resigned Director who is a Class A Designee or a Class B Designee,
respectively, at any meeting of the Board.

(iv)

Each individual elected to serve on the Board in accordance with this
Section 8.2 shall serve until a successor is duly nominated and elected to serve
in his stead, or until his removal in accordance with Section 8.2(e), voluntary
resignation, death or disability, as applicable.

(v)

The chairman of the Board, if any, shall be designated by a simple majority of
the Directors.

(d)

Any vacancy created by the death, disability, retirement, resignation or proper
removal of any individual designated under this Section 8.2 shall be filled by a
designee designated by the Person or Persons that designated the applicable
former Director.

(e)

A Director nominated in accordance with this Section 8.2 may not be removed from
the Board during his or her term of office except by the Person or Persons
authorized to designate such Director.

(f)

The Company shall indemnify all of the Directors to the extent set forth herein.
 The Company may procure and maintain directors and officers liability insurance
policies on customary terms and all of the Directors shall be included as
insureds under such policies.

(g)

A quorum for the transaction of business at a meeting of the Board shall exist
when at least five of the Directors, including at least one Class A Designee and
one Class B Designee, are present in person, by proxy or by telephone.  If a
quorum is not present at a duly called meeting, such meeting may be adjourned
and called again thereafter, provided that no less than 24 hours notice is given
to all the Directors in the manner specified in Section 8.2(h).  A quorum for
the transaction of business at such second meeting shall exist when a majority
of the Directors are present in person, by proxy or by telephone.  Except as
otherwise set forth herein, all decisions of the Board shall require the
affirmative vote of a majority of the Directors present in person, by proxy or
by telephone at any meeting of the Board at which a quorum is present.  

(h)

The Board may hold its meetings, have an office and keep the books of the
Company in such place or places, within or without the State of Delaware, as the
Board may from time to time determine by resolution.  At all meetings of the
Board business shall be transacted in such order as shall from time to time be
determined by resolution of the Board.  Each Director shall have one vote;
provided, however, that any Class A Designee or Class B Designee shall be able
to cast up to four votes or three votes that would otherwise be cast by the
other Class A Designees or Class B Designees, respectively, at any meeting if
(23)any other Class A Designees or the other Class B Designees, respectively,
are not present at such meeting






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
22







--------------------------------------------------------------------------------







(and such absent Class A Designees or Class B Designees, as applicable, shall be
deemed to have given a proxy to vote at such meeting to the present Class A
Designees or Class B Designee, as applicable) or (24) if there are any vacancies
among the Class A Designees or Class B Designees, respectively.  It is
understood and agreed that a Class A Designee casting votes pursuant to this
Section 8.2(h) shall only cast votes for other Class A Designees and that a
Class B Designee casting votes pursuant to this Section 8.2(h) shall only cast
votes for other Class B Designees.  For quorum purposes the presence of any
Class A Designee or Class B Designee shall count as the presence of all Class A
Designees or Class B Designees, respectively.

(i)

The Board shall meet no less than four times per year.  Regular meetings of the
Board may be held by teleconference in accordance with Section 8.2(l)(v) or at
such place or places as shall be designated from time to time by resolution of
the Board.  Special meetings of the Board may be called by the Chairman of the
Board, if any, or by a majority of either the Class A or Class B Designees on at
least three days personal, written, telegraphic or email notice to each
Director, with such notice containing a statement of the purposes for such
special meeting.  

(j)

All Directors shall be entitled to be reimbursed by the Company for their
respective reasonable out-of-pocket travel costs and expenses incurred to attend
in-person Board meetings.

(k)

The Company and each Member acknowledge that the Company may from time to time
form or acquire one or more Subsidiaries.  If such a Subsidiary is a limited
liability company, it is the intent of the Members that such limited liability
company be member-managed so that the Board of the Company or Managing Member,
as applicable, can direct the business and affairs of, and make decisions for,
such Subsidiary.  If, however, such Subsidiary is a corporation, other type of
business entity or a manager-managed limited liability company, the Company and
the Members shall take such actions as are necessary to ensure that the
governance of each Company Subsidiary shall parallel the governance of the
Board.

(l)

In connection with any meeting of the Board, the following provisions shall
apply:

(i)

Any such meeting held in person shall be held at the principal place of business
of the Company, unless the notice of such meeting specifies a different place,
which need not be in the State of Delaware.

(ii)

Attendance of a Person at such meeting (including attendance by telephone)
constitutes a waiver of notice of such meeting, except where such Person attends
the meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
23







--------------------------------------------------------------------------------







(iii)

A Director may vote at a Board meeting by a written proxy executed by that
Person and delivered to another Director.  A proxy shall be revocable unless it
is stated to be irrevocable.

(iv)

Any action required or permitted to be taken at such a meeting may be taken
without a meeting and without a vote if a consent in writing, setting forth the
action so taken, is signed by one or more Directors representing the requisite
vote of the Board; provided, however, that the Directors proposing such action
shall provide at least three (3) days’ advance written notice to the other
Directors of the action to be consented to.

(v)

Directors may participate in and hold any meeting by means of telephone
conference, video conference or similar communications equipment by means of
which all Persons participating in the meeting can hear each other.  The votes
of any Directors participating by telephone conference, video conference or
similar communications equipment shall be given full effect.

8.3

Managing Member.  

(a)

Except as otherwise expressly provided for in this Agreement or in Section
5.7(b) of the Contribution Agreement, the Member that is designated as the
“Managing Member” shall have the power and authority to do all things on such
terms as it may deem necessary or appropriate to conduct, or cause to be
conducted, the business and affairs of the Company.  Decisions or actions taken
by the Managing Member in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Company and shall be binding on each
Member, Officer and employee of the Company.  The Managing Member shall be
designated, and shall exercise such delegated authority, in accordance with this
Section 8.3 and the other provisions of this Agreement.

(b)

The initial Managing Member is ETI.  It, and any  successor Managing Member that
is designated in accordance with this Section 8.3(b), shall cease to be the
Managing Member upon the earliest to occur of the following events:  (25) it
shall Dispose of all of its Membership Interest or (26) it shall resign as
Managing Member by giving notice thereof to the other Members (which resignation
shall become effective 90 days after delivery of such notice, unless an earlier
or later effectiveness is agreed to by the Managing Member and the Board).  Upon
the occurrence of either of the events described in the immediately-preceding
sentence, the Board shall designate another Member (that consents to serve as
such) as a successor Managing Member.

(c)

LIMITATIONS OF DUTIES; INDEMNIFICATION.  THE MANAGING MEMBER SHALL BE LIABLE TO
THE COMPANY AND THE OTHER MEMBERS FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
IN THE MANAGEMENT OF THE COMPANY AND FOR ITS INTENTIONAL VIOLATION OF LAW; BUT
THE MANAGING MEMBER, ITS REPRESENTATIVES, ITS AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (THE “MANAGING-MEMBER INDEMNIFIED
PARTIES”) SHALL NOT BE LIABLE TO THE






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
24







--------------------------------------------------------------------------------







COMPANY, ANY OTHER MEMBER OR REPRESENTATIVE, OR ANY OFFICER OR EMPLOYEE OF THE
COMPANY FOR ANY ACTS OR OMISSIONS THAT DO NOT CONSTITUTE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR INTENTIONAL VIOLATION OF LAW, INCLUDING THE NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY (SHORT OF GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR INTENTIONAL VIOLATION OF LAW) OF THE MANAGING MEMBER OR
ITS REPRESENTATIVE (THE “MANAGING-MEMBER INDEMNIFIED ACTS”); AND THE COMPANY
SHALL INDEMNIFY, PROTECT, DEFEND, RELEASE AND HOLD HARMLESS EACH MANAGING-MEMBER
INDEMNIFIED PARTY FROM AND AGAINST ANY CLAIMS ASSERTED BY OR ON BEHALF OF ANY
PERSON (INCLUDING ANOTHER MEMBER) THAT ARISE OUT OF, RELATE TO OR ARE OTHERWISE
ATTRIBUTABLE TO, DIRECTLY OR INDIRECTLY, THE MANAGING-MEMBER INDEMNIFIED ACTS.  

(d)

In exchange for performing its obligations as the Managing Member, the Managing
Member shall be reimbursed by the Company for all costs and expenses (including
a reasonable allocation of personnel, benefits, office space and other general
and administrative costs) incurred in connection with its management of the
Company, but not, in any event, in an amount or amounts that are in excess of
what the Company would pay for the same or similar services obtained on an
arms-length basis from unaffiliated Persons, as determined in good faith by the
Board.

(e)

Each Member, other than the Managing Member, agrees that it will not exercise
any authority it may have under the Act to bind or commit the Company to
agreements, transactions or other arrangements, or to hold itself out as an
agent of the Company.

8.4

Officers; Committees.  The Board may appoint certain agents of the Company to be
referred to as “officers” of the Company (and “Officers” in this Agreement) and
designate such titles (such as Chief Executive Officer, President,
Vice-President, Secretary and Treasurer) as are customary for corporations under
Delaware Law, and such Officers shall have the power, authority and duties
described by resolution of the Board or as are customary for each such position.
 In addition to or in lieu of Officers, the Board may authorize any person to
take any action or perform any duties on behalf of the Company (including any
action or duty reserved to any particular Officer) and any such person may be
referred to as an “authorized person.”  An employee or other agent of the
Company shall not be an authorized person unless specifically appointed as such
by the Board.  The Board may form such committees and delegate any
responsibilities to such committees as it determines, provided, however, that
any such committee shall have at least one Class B Designee as a member.  

8.5

Duties of Directors and Members.

(a)

To the fullest extent allowed by applicable Law, including §§ 18-1101(b) and (c)
of the Act, except as provided in this Agreement or in any other agreement
between or among the Company or any Specified Persons, no Managing Member,
Director, Member or






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
25







--------------------------------------------------------------------------------







Affiliate of any Member (the “Specified Persons”) shall (x) owe any fiduciary
duties to the Company or any Subsidiary of the Company or to any other Member or
its Affiliates or (y) owe any other duties or have any other obligations to the
Company or any Subsidiary of the Company or to any other Member or its
Affiliates, including in the case of both clause (x) and (y) any duty or
obligation (27) to offer business opportunities to the Company or any Subsidiary
of the Company, (28) to refrain from pursuing business opportunities that may
have a competitive impact upon the Company or any Subsidiary of the Company or
(29) to refrain from taking any other action that will or may be detrimental to
the Company or any Subsidiary of the Company, and none of the Specified Persons
shall, by virtue of the relationship established pursuant to this Agreement,
their ownership of Units or participation in management of the affairs of the
Company, have any other obligations to take or refrain from taking any other
action that may impact the Company or any Subsidiary of the Company.  

(b)

To the fullest extent allowed by applicable Law, except as provided in this
Agreement or in any other agreement between or among the Company and any
Specified Persons, each Specified Person shall have the right to engage in
businesses of every type and description and other activities for profit and to
engage in and possess an interest in other business ventures of any and every
type and description, and none of the same shall constitute a breach of this
Agreement or any duty, fiduciary or otherwise, expressed or implied by Law to
any Specified Person.  For the avoidance of doubt, except as provided in this
Agreement or in any other agreement between or among the Company or any
Subsidiary of the Company and any Specified Persons, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Specified Person.
 In addition, the Members acknowledge and agree that the Company may engage in
business transactions with Members and their Affiliates, so long as such
agreements are not materially less favorable than could be obtained on an
arms-length basis from unaffiliated Persons.  Notwithstanding the foregoing, no
Specified Person may use information required to be kept confidential pursuant
to Section 10.4 for pursuing business opportunities that are adverse to, have a
competitive impact upon or are otherwise detrimental to the Company or any
Subsidiary of the Company.   

(c)

To the fullest extent allowed by applicable Law, each Director may act in a
manner which he believes is the best interests of the Member that designated
such Director to the Board rather than of the Company.  

(d)

The provisions of this Section 8.5 constitute an agreement to modify or
eliminate fiduciary and other duties.

(e)

The Members (in their own names and in the name and on behalf of the Company)
hereby:

(i)

agree that (30) the terms of this Section 8.5, to the extent that they modify or
limit a duty or other obligation, if any, that any Managing Member or a Director
may have to the Company or another Member under the Act or other applicable Law,
rule or regulation, are reasonable in form, scope and content; and (31) the
terms of this Section 8.5 shall control to the fullest extent possible if it is
in conflict with a duty, if






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
26







--------------------------------------------------------------------------------







any, that any Managing Member or a Director may have to the Company or another
Member, under the Act or any other applicable Law, rule or regulation; and

(ii)

waive to the fullest extent permitted by the Act (including §§ 18-1101(b) and
(c) thereof), any duty, if any, that any Managing Member or a Member may have to
the Company or another Member, pursuant to the Act or any other applicable Law,
rule or regulation, to the extent necessary to give effect to the terms of this
Section 8.5.

(f)

The Members (in their own names and in the name and on behalf of the Company),
acknowledge, affirm and agree that (32) the Members would not be willing to make
an investment in the Company, and no Person designated by the Members to serve
on the Board would be willing to so serve, in the absence of this Section 8.5,
and (33) they have reviewed and understand the provisions of §§ 18-1101(b) and
(c) of the Act.

8.6

Voting.  If a consent or vote of a class of Members is required hereunder or
under the Act, then, unless specified otherwise, the consent or vote of Members
of such class holding a majority of the Units of such class shall satisfy such
requirement.

ARTICLE 9
LIMITATION OF LIABILITY AND INDEMNIFICATION

9.1

Liability.  To the fullest extent permitted by law, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Covered Person shall be obligated personally for the repayment, satisfaction or
discharge of any such debt, obligation or liability of the Company solely by
reason of being a Covered Person.

9.2

Duties and Liabilities of Covered Persons.  No Covered Person shall be liable or
accountable in damages or otherwise to the Company or to any Member for any loss
or liability arising out of any act or omission on behalf of the Company taken
or omitted by such Covered Person, so long as such act or omission did not
constitute Disabling Conduct.  

9.3

Exculpation.

(a)

To the fullest extent permitted by law, and except as otherwise expressly
provided herein, no Covered Person shall be liable to the Company or any Member
for any Claims and Expenses (as defined below) arising out of any act or
omission of such Covered Person on behalf of the Company to the extent that such
act or omission did not constitute Disabling Conduct.

(b)

A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person believes are within such other Person’s professional or expert competence
and who has been selected with reasonable care by or on behalf of the Company,
including information, opinions, reports or statements as to the






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
27







--------------------------------------------------------------------------------







value and amount of assets, liabilities, profits or losses or any other facts
pertinent to the existence and amount of assets from which distributions to
Members might properly be paid.

9.4

Indemnification.  To the fullest extent permitted by applicable law, the Company
shall indemnify and hold harmless each of the Covered Persons from and against
any and all liabilities, obligations, losses, damages, fines, taxes and interest
and penalties thereon (other than taxes based on fees or other compensation
received by such Covered Person from the Company), claims, demands, actions,
suits, proceedings (whether civil, criminal, administrative, investigative or
otherwise), costs, expenses and disbursements (including reasonable and
documented legal and accounting fees and expenses, costs of investigation and
sums paid in settlement) of any kind or nature whatsoever (collectively, “Claims
and Expenses”) which may be imposed on, incurred by or asserted at any time
against such Covered Person in any way related to or arising out of this
Agreement, the Company or the management or administration of the Company or in
connection with the business or affairs of the Company or the activities of such
Covered Person on behalf of the Company; provided, that a Covered Person shall
not be entitled to indemnification hereunder against Claims and Expenses that
are finally determined by a court of competent jurisdiction to have resulted
from such Covered Person’s Disabling Conduct.

9.5

Advancement of Expenses.  To the fullest extent permitted by applicable law, the
Company shall pay the expenses (including reasonable legal fees and expenses and
costs of investigation) incurred by a Covered Person in defending any claim,
demand, action, suit or proceeding (other than a claim, demand, action, suit or
proceeding brought by the Company against a Member for such Member’s material
breach or violation of this Agreement) as such expenses are incurred by such
Covered Person and in advance of the final disposition of such matter, provided
that such Covered Person undertakes to repay such expenses if it is determined
by agreement between such Covered Person and the Company or, in the absence of
such an agreement, by a final judgment of a court of competent jurisdiction,
that such Covered Person is not entitled to be indemnified pursuant to
Section 9.4.

9.6

Insurance.  The Company may, or may cause an Affiliate to, purchase and maintain
directors and officers insurance, to the extent and in such amounts as the Board
may, in its discretion, deem reasonable.  If insurance provided by any Affiliate
of the Company benefits any Person serving as an Officer or employee of the
Company, then the Company shall reimburse such Affiliate for the portion of the
premium paid by such Affiliate for such insurance that is reasonably
attributable to any such Officer’s or employee’s service to the Company.  

ARTICLE 10
CERTAIN AGREEMENTS OF THE COMPANY AND MEMBERS

10.1

Information.

(a)

Each Member shall be entitled to obtain any information relating to the Company
provided that any such information that constitutes “Confidential Information”
shall be received by such Member subject to the provisions of Section 10.4.  An
audit of the






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
28







--------------------------------------------------------------------------------







Company’s accounts, books and records may be performed at the request of the
Board or as required by Law.  

(b)

The Company shall permit each Member or their respective representatives, at the
sole risk of such Persons, to visit and inspect any of the properties of the
Company and its Subsidiaries, including its books of account and other records
(and make copies of and take extracts from such books and records), and to
discuss all aspects of its business, affairs, finances and accounts with the
Company’s and its Subsidiaries’ Officers and its independent public accountants,
all at such reasonable times during the Company’s and its Subsidiaries’ usual
business hours and as often as any such Person may reasonably request, and to
consult with and advise management of the Company and its Subsidiaries, upon
reasonable notice at reasonable times from time to time, on all matters relating
to the operation of the Company and its Subsidiaries, upon reasonable notice at
reasonable times from time to time, all matters relating to the operation of the
Company and its Subsidiaries.  

10.2

Maintenance of Books.  The Company shall keep or cause to be kept at its
principal office complete and accurate books and records of the Company,
supporting documentation of the transactions with respect to the conduct of the
Company’s business and minutes of the proceedings of the Board and the Members.
 The Company’s financial books and records shall be maintained on a full cost
accounting basis unless otherwise agreed by the Board.  The records shall
include complete and accurate information regarding the state of the business
and financial condition of the Company; a copy of the Certificate and this
Agreement and all amendments thereto; a current list of the names and last known
business, residence or mailing addresses of all Members; and the Company’s
federal, state and local tax returns for the Company’s six most recent tax
years.

10.3

Accounts.  The Board shall establish one or more separate bank and investment
accounts and arrangements for the Company, which shall be maintained in the
Company’s name with financial institutions and firms that the Board may
determine.  The Company may not commingle the Company’s funds with the funds of
any Member.

10.4

Confidentiality.  Each Member agrees that all Confidential Information shall be
kept confidential by such Member and shall not be disclosed or used by such
Member in any manner whatsoever other than as provided for under this Agreement;
provided, however, that:  (34) any of such Confidential Information may be
disclosed to such Member’s Affiliates and to partners; members; stockholders;
prospective partners, members and stockholders; managers; directors; officers;
employees; and authorized representatives (including attorneys, accountants,
consultants, bankers and financial advisors) of such Member and of such Member’s
Affiliates (collectively, for purposes of this Section 10.4, “Representatives”),
each of which Representatives shall be bound by the provisions of this
Section 10.4 or substantially similar terms, (35) any disclosure of Confidential
Information may be made to the extent to which the Company consents in writing,
(36) any disclosure may be made of the terms of a Member’s investment in the
Company pursuant to this Agreement and the performance of that investment to the
extent in compliance with applicable Law (whether in the Member’s fundraising
materials or otherwise), (37) Confidential Information may be disclosed by a
Member or Representative to






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
29







--------------------------------------------------------------------------------







the extent reasonably necessary in connection with such Member’s enforcement of
its rights under this Agreement and (38) Confidential Information may be
disclosed by any Member or Representative to the extent that the Member or
Representative has received advice from its counsel that it is legally compelled
to do so, provided that, prior to making such disclosure, the Member or
Representative, as the case may be, uses reasonable efforts to preserve the
confidentiality of the Confidential Information, including consulting with the
Company regarding such disclosure and, if reasonably requested by the Company,
assisting the Company, at the Company’s expense, in seeking a protective order
to prevent the requested disclosure, and provided further that the Member or
Representative, as the case may be, discloses only that portion of the
Confidential Information as is, based on the advice of its counsel, legally
required.  

10.5

Non-Compete.  Each Member that holds Units agrees not to, and agrees to cause
its Affiliates (provided that, for these purposes, the Company and its
Subsidiaries shall not be considered Affiliates of a Member) not to, directly or
indirectly, except through the Company or its Subsidiaries:

(a)

engage in or participate in the ownership, management, operation or control of,
or be connected as a principal, agent, independent contractor, consultant,
director, officer, employee, employer, advisor, owner (of more than five
percent), partner or in any other individual or representative capacity
providing management or other services with, have any financial interest in or
aid or assist other Persons in connection with any Company Purpose; or

(b)

solicit or employ any of the employees of the Company or any of its Affiliates
or otherwise induce or attempt to induce such employees of the Company or any of
its Affiliates to terminate their employment with the Company and accept
employment with such Member.  

10.6

Registration Rights.  Each Member understands and agrees that the Units issued
on or prior to the date hereof have not been registered under the Securities Act
and are restricted securities within the meaning of the Securities Act.  Each
Member hereby agrees that he, she or it will, on or prior to any registration of
any Units by the Company, execute and deliver all agreements, instruments and
documents as are required, in the sole discretion of the Board to be executed by
such Member in order to consummate such registration, including a registration
rights agreement governing and providing for, among other matters, the
reasonable and customary registration rights of each Member; provided that such
rights shall include piggy-back registration rights for all Members.

10.7

Specific Performance.  The Members agree that breach of the provisions of
Sections 10.4 and 10.5 may cause irreparable injury to the Company or the other
Members for which monetary damages (or other remedy at Law) are inadequate in
view of (a) the complexities and uncertainties in measuring the actual damages
that would be sustained by reason of the failure of a Member to comply with such
provisions and (b) the uniqueness of the Company’s business and the Confidential
Information.  Accordingly, the Members agree that, in addition to any other
remedies provided by Law, in equity or under this Agreement, the provisions of
Sections 10.4 and 10.5 may be enforced by specific performance.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
30







--------------------------------------------------------------------------------







ARTICLE 11
TAXES

11.1

Tax Returns.  The Company shall prepare and timely file all U.S. federal, state
and local and foreign tax returns required to be filed by the Company.  Unless
otherwise agreed by the Board, any income tax return of the Company shall be
prepared by an accounting firm selected by the Board.  Each Member shall furnish
to the Company all pertinent information in its possession relating to the
Company’s operations that is necessary to enable the Company’s tax returns to be
timely prepared and filed.  The Company shall deliver to each Member as soon as
practicable after the end of the applicable fiscal year, a Schedule K-1 together
with such additional information as may be required by the Members in order to
file their individual returns reflecting the Company’s operations.  The Company
shall bear the costs of the preparation and filing of its tax returns.

11.2

Tax Partnership.  It is the intention of the Members that the Company be
classified as a partnership for U.S. federal income tax purposes.  Neither the
Company nor any Member shall make an election for the Company to be excluded
from the application of the provisions of subchapter K of chapter 1 of subtitle
A of the Code or any similar provisions of applicable state law or to be
classified as other than a partnership pursuant to Treasury Regulation Section
301.7701-3.

11.3

Tax Elections.  The Company shall make the following elections on the
appropriate forms or tax returns:

(a)

to adopt the calendar year as the Company’s fiscal year, if permitted under the
Code;

(b)

to adopt the accrual method of accounting and to keep the Company’s books and
records on the U.S. federal income tax method;

(c)

if there is a distribution of Company property as described in Code Section 734
or a transfer of Membership Interests as described in Code Section 743, upon
request by notice from any Member, to elect, pursuant to Code Section 754, to
adjust the basis of Company property;

(d)

to elect to amortize the organizational expenses of the Company as permitted by
Code Section 709(b); and

(e)

any other election the Board may deem appropriate and in the best interests of
the Members.

11.4

Tax Matters Member.

(a)

The tax matters partner of the Company pursuant to Code Section 6231(a)(7) shall
be the Managing Member or such other Member designated from time to time by the
Board and subject to replacement by the Board.  (Any Member who is designated as
the






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
31







--------------------------------------------------------------------------------







tax matters partner is referred to herein as the “Tax Matters Member”).  The Tax
Matters Member shall take such action as may be necessary to cause to the extent
possible each other Member to become a notice partner within the meaning of Code
Section 6231(a)(8).  The Tax Matters Member shall inform each other Member of
all significant matters that may come to its attention in its capacity as Tax
Matters Member and shall forward to each other Member copies of all significant
written communications it may receive in that capacity.

(b)

Any reasonable cost or expense incurred by the Tax Matters Member in connection
with its duties, including the preparation for or pursuance of administrative or
judicial proceedings, shall be paid by the Company.  

(c)

The Tax Matters Member shall not enter into any extension of the period of
limitations for making assessments on behalf of the Members without first
obtaining the consent of the Board.  The Tax Matters Member shall not bind any
Member to a settlement agreement without obtaining the prior written consent of
such Member.  Any Member that enters into a settlement agreement with respect to
any partnership item (within the meaning of Code Section 6231(a)(3)) shall
notify the other Members of such settlement agreement and its terms within 90
days from the date of the settlement.

(d)

No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of partnership items for any taxable year without
first notifying the other Members.  If the Board consents to the requested
adjustment, the Tax Matters Member shall file the request for the administrative
adjustment on behalf of the Members.  If such consent is not obtained within 30
days from such notice, or within the period required to timely file the request
for administrative adjustment, if shorter, any Member, including the Tax Matters
Member, may file a request for administrative adjustment on its own behalf.  Any
Member intending to file a petition under Code Section 6226 or 6228 or other
Code Section with respect to any item involving the Company shall notify the
other Members of such intention and the nature of the contemplated proceeding.
 In the case where the Tax Matters Member is the Member intending to file such
petition on behalf of the Company, such notice shall be given within a
reasonable period of time to allow the other Members to participate in the
choosing of the forum in which such petition will be filed.

(e)

If any Member intends to file a notice of inconsistent treatment under Code
Section 6222(b), such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

ARTICLE 12
DISSOLUTION, WINDING-UP AND TERMINATION

12.1

Dissolution.

(a)

Subject to Section 12.1(b), the Company shall be liquidated and its affairs
shall be wound up on the first to occur of the following events (each a
“Liquidation Event”) and no other event shall cause the Company’s dissolution:






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
32







--------------------------------------------------------------------------------







(i)

the approval by at least five Directors (at least one of which must be a Class B
Designee);

(ii)

at any time when there are no Members; and

(iii)

entry of a decree of judicial dissolution of the Company under Section 18-802 of
the Act.

(b)

If the Liquidation Event described in Section 12.1(a)(ii) shall occur, the
Company shall not be dissolved, and the business of the Company shall be
continued, if the requirements of Section 18-801 of the Act for the avoidance of
dissolution are satisfied (a “Continuation Election”).

(c)

Except as otherwise provided in this Section 12.1, to the maximum extent
permitted by the Act, the death, retirement, redemption, Resignation, Expulsion,
Bankruptcy or dissolution of a Member or the commencement or consummation of
separation proceedings shall not constitute a Liquidation Event and,
notwithstanding the occurrence of any such event or circumstance, the business
of the Company shall be continued without dissolution.

12.2

Winding-Up and Termination.  On the occurrence of a Liquidation Event, unless a
Continuation Election is made, the Board may select one or more Persons to act
as liquidator or may itself act as liquidator.  The liquidator shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Act.  The costs of winding up shall be borne as a
Company expense, including reasonable compensation to the liquidator if approved
by the Board.  Until final distribution, the liquidator shall continue to
operate the Company properties with all of the power and authority of the Board.
 The steps to be accomplished by the liquidator are as follows:

(a)

as promptly as possible after dissolution and again after final winding up, the
liquidator shall cause a proper accounting to be made by a recognized firm of
certified public accountants of the Company’s assets, liabilities and
operations;

(b)

the liquidator shall pay, satisfy or discharge from Company funds all of the
debts, liabilities and obligations of the Company (including all expenses
incurred in winding up) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine); and

(c)

all remaining assets of the Company shall be distributed to the Members as
follows:

(i)

the liquidator may sell any or all Company property, including, if approved by
all Members, to Members, and any resulting gain or loss from each sale shall be
computed and allocated to the Capital Accounts of the Members in accordance with
the provisions of Article 6;






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
33







--------------------------------------------------------------------------------







(ii)

with respect to all Company property that has not been sold, the fair market
value of that property shall be determined and the Capital Accounts of the
Members shall be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in property that has not been reflected in the
Capital Accounts previously would be allocated among the Members if there were a
taxable disposition of that property for the fair market value of that property
on the date of distribution; and

(iii)

Company property shall be distributed among the Members in accordance with
Section 6.1(b), and those distributions shall be made by the end of the taxable
year of the Company during which the liquidation of the Company occurs (or, if
later, 90 days after the date of the liquidation).

All distributions in kind to the Members shall be made subject to the liability
of each distributee for costs, expenses and liabilities theretofore incurred or
for which the Company has committed prior to the date of termination and those
costs, expenses and liabilities shall be allocated to the distributee pursuant
to this Section 12.2.  The distribution of cash or property to the Members in
accordance with the provisions of this Section 12.2 constitutes a complete
return to the Members of their Capital Contributions and a complete distribution
to the Members of their Membership Interests (including Units) and all the
Company’s property and constitutes a compromise to which all Members have
consented within the meaning of Section 18-502(b) of the Act.  To the extent
that a Member returns funds to the Company, it has no claim against any other
Member for those funds.

12.3

Deficit Capital Accounts.  No Member shall be required to pay to the Company, to
any other Member or to any third party any deficit balance which may exist from
time to time in the Member’s Capital Account.

12.4

Certificate of Cancellation.  On completion of the distribution of Company
assets as provided herein, the Board (or such other Person or Persons as the Act
may require or permit) shall file a Certificate of Cancellation with the
Secretary of State of Delaware, cancel any other filings made pursuant to
Section 2.5, and take such other actions as may be necessary to terminate the
existence of the Company.  Upon the effectiveness of the Certificate of
Cancellation, the existence of the Company shall cease, except as may be
otherwise provided by the Act or other applicable Law.

ARTICLE 13
GENERAL PROVISIONS

13.1

Notices.

(a)

Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
and confirmed, or mailed by certified mail, return receipt requested, or
nationally recognized overnight delivery service with






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
34







--------------------------------------------------------------------------------







proof of receipt maintained, at the following addresses (or any other address
that any such party may designate by written notice to the other parties):

(i)

if to the Company, at the address of its principal executive offices; and

(ii)

if to an Initial Member, to the address given for the Member on Schedule 1
hereto; and

(iii)

if to an additional Member or a holder of Membership Interests or Units that has
not been admitted as a Member, to the address given for such Member or holder in
an Addendum Agreement.

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first business day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five days after the date of deposit in the
United States mail.

(b)

Whenever any notice is required to be given by Law, the Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

13.2

Entire Agreement; Supersedure.  This Agreement (including the Exhibits and
Schedules) and the Contribution Agreement constitute the entire agreement of the
Members relating to the Company and supersede all prior contracts or agreements
with respect to the Company, whether oral or written.

13.3

Effect of Waiver or Consent.  A waiver or consent, express or implied, to or of
any breach or default by any Person in the performance by that Person of its
obligations with respect to the Company is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company.  Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.

13.4

Amendment or Restatement.  This Agreement shall not be altered, modified,
amended or changed (by merger or otherwise), or the compliance with any terms or
provisions waived, except by an amendment or waiver approved by Members holding
a majority of each of the Class A Units and of the Class B Units, each voting
separately as a class; provided, however, that (39) any amendments to this
Agreement necessary or appropriate in connection with the issuance of additional
Equity Interests or the admission of additional Members may be effected by
Members holding a majority of the Class A Units; provided, further, however,
that no amendments may be made to Sections 3.1(b), 5.3, 7.3, 7.4, 8.2(b),
8.2(c)(i)(B), 10.5, 10.6, 10.7, 12.1(a)(i), the definitions of Change of
Control” or “Excluded Issuances” or this Section 13.4






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
35







--------------------------------------------------------------------------------







without the approval of the holders of a majority of the Class B Units, (40) no
modification of the terms of this Agreement that increases or extends any
financial obligation or liability of a Member shall be effective without the
prior written consent of such Member, (41) this Section 13.4 may not be amended
without the prior written consent of each Member and (42) this Agreement shall
be deemed to be automatically amended from time to time without further consent
of any party to the extent provided in an Addendum Agreement executed and
delivered by the parties thereto to reflect issuances and transfers of Units
made in compliance with this Agreement.  Except as required by Law, no
amendment, modification, supplement, discharge or waiver of or under this
Agreement shall require the consent of any person not a party to this Agreement.
 

13.5

Binding Effect.  Subject to the restrictions on Dispositions set forth in this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of the Company and each Member and their respective heirs, permitted successors,
permitted assigns and legal representatives; and by their signatures hereto, the
Company and each Member intends to and does hereby become bound.  Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any Person other than the parties hereto and their respective permitted
successors and assigns any legal or equitable right, remedy or claim under, in
or in respect of this Agreement or any provision herein contained.  The rights
under this Agreement may be assigned by a Member to a transferee of all of such
Member’s Units transferred in accordance with this Agreement (and shall be
assigned to the extent this Agreement requires such assignment), but only to the
extent of such Units so transferred; it being understood that the assignment of
any rights under this Agreement shall not constitute admission to the Company as
a Member unless and until such transferee is duly admitted as a Member in
accordance with this Agreement.

13.6

Governing Law; Severability; Limitation of Liability.  

(a)

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE.  

(b)

The parties hereto hereby irrevocably submit to the exclusive jurisdiction of
the courts of the State of Delaware and the federal courts of the United States
of America located in Delaware, and appropriate appellate courts therefrom, over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby, and each party hereby irrevocably agrees that
all claims in respect of such dispute or proceeding may be heard and determined
in such courts.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable Law, any objection which they may now or hereafter have
to the laying of venue of any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.  This consent to jurisdiction is being given solely for purposes of this
Agreement and is not intended to, and shall not, confer consent to jurisdiction
with respect to any other dispute in which a party to this Agreement may become
involved.  Each of the parties






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
36







--------------------------------------------------------------------------------







hereto hereby consents to process being served by any party to this Agreement in
any suit, action or proceeding of the nature specified in this subsection (b) by
the mailing of a copy thereof in the manner specified by the provisions of
Section 13.1.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

(c)

In the event of a direct conflict between the provisions of this Agreement and
(43) any provision of the Certificate or (44) any mandatory, non-waivable
provision of the Act, such provision of the Certificate or the Act shall
control.  If any provision of the Act provides that it may be varied or
superseded in the agreement of a limited liability company (or otherwise by
agreement of the members or managers of a limited liability company), such
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter.

(d)

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(e)

NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NEITHER THE COMPANY NOR
ANY MEMBER OR HOLDER OF UNITS SHALL BE LIABLE TO ANY OF THE OTHER SUCH PERSONS
FOR PUNITIVE, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR SIMILAR DAMAGES.

13.7

Attorneys’ Fees.  If any holder of Units commences any litigation against
another holder of Units, a Manager, the Board or the Company relating to this
Agreement or the subject matter hereof, the party prevailing in that litigation
will be entitled to recover, in addition to all damages allowed by Law and other
relief, all court costs and reasonable attorneys’ fees the prevailing party
incurs in connection therewith.

13.8

Further Assurances.  In connection with this Agreement and the transactions
contemplated hereby, the Company and each Member shall execute and deliver all
such future instruments and take such other and further action as may be
reasonably necessary or appropriate to carry out the provisions of this
Agreement and the intention of the parties as expressed herein.

13.9

Counterparts.  This Agreement may be executed in any number of counterparts
(including facsimile counterparts), all of which together shall constitute a
single instrument.  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
37







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

COMPANY:




ECOSPHERE ENERGY SERVICES, LLC







By:

____________________________________

Name:

Dennis McGuire

Title:

President







CLASS A MEMBER:




ECOSPHERE TECHNOLOGIES, INC.







By:

____________________________________

Name:

Dennis McGuire

Title:

President









Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Signature Page







--------------------------------------------------------------------------------










CLASS B MEMBER:




CLEAN WATER PARTNERS, LLC







By:

____________________________________




Name:

Chad Wold

Title:

Manager

 






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Signature Page







--------------------------------------------------------------------------------







EXHIBIT A
DEFINED TERMS

“Act” means the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.

“Addendum Agreement” is defined in Section 3.7(b).

“Additional Member” means any Person who acquires newly issued Units from the
Company and is admitted to the Company as a Member pursuant to the provisions of
Section 3.7.

“Adjusted Capital Account” means the Capital Account maintained for each Member,
(a) increased by any amounts that such Member is obligated to restore or is
treated as obligated to restore under Treasury Regulation Sections 1.704
1(b)(2)(ii)(c), 1.704 2(g)(1) and 1.704 2(i)(5) and (b) decreased by any amounts
described in Treasury Regulation Sections 1.704 1(b)(2)(ii)(d)(4), (5) and (6)
with respect to such Member.  

“Affiliate” means, when used with respect to a specified Person, any Person
which (a) directly or indirectly Controls, is Controlled by or is Under Common
Control with such specified Person, (b) is an officer, director, general
partner, trustee or manager of such specified Person, or of a Person described
in clause (a), or (c) is a Relative of such specified Person or of an individual
described in clauses (a) or (b).

“Agreement” means the Limited Liability Company Agreement of the Company, as
amended and restated from time to time.

“Assumed Tax Liability” is defined in Section 6.1(e)(i).  

 “Bankruptcy” or “Bankrupt” means with respect to any Person, that (a) such
Person (i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Law; (v) files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against such
Person in a proceeding of the type described in subclauses (i) through (iv) of
this clause (a); or (vi) seeks, consents to or acquiesces in the appointment of
a trustee, receiver or liquidator of such Person or of all or any substantial
part of such Person’s properties; or (b) against such Person, a proceeding
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law has been commenced and 120 days have
expired without dismissal thereof or with respect to which, without such
Person’s consent or acquiescence, a trustee, receiver or liquidator of such
Person or of all or any substantial part of such Person’s properties has been
appointed and 90 days have expired without the appointment’s having been vacated
or stayed, or 90 days have expired after the date of expiration of a stay, if
the appointment has not previously been vacated.

“Board” is defined in Section 8.1.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-1







--------------------------------------------------------------------------------







“Book Value” means, with respect to any property, such property’s adjusted basis
for federal income tax purposes, except as follows:

(a)

The initial Book Value of any property contributed by a Member to the Company
shall be the fair market value of such property as reasonably determined by the
Board;

(b)

The Book Values of all properties shall be adjusted to equal their respective
fair market values as determined by the Board in connection with (i) the
acquisition of an interest in the Company by any new or existing Member in
exchange for more than a de minimis capital contribution to the Company, (ii)
the distribution by the Company to a Member of more than a de minimis amount of
property as consideration for an interest in the Company, (iii) the liquidation
of the Company within the meaning of Treasury Regulation Section 1.704
1(b)(2)(ii)(g)(1) (other than pursuant to Section 708(b)(1)(B) of the Code) or
(iv) any other event to the extent determined by the Board to be necessary to
properly reflect Book Values in accordance with the standards set forth in
Treasury Regulation Section 1.704-1(b)(2)(iv)(q); provided, that adjustments
pursuant to clauses (i) and (ii) above shall be made only if the Board
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members;

(c)

The Book Value of property distributed to a Member shall be the fair market
value of such property as determined by the Board; and

(d)

The Book Value of all property shall be increased (or decreased) to reflect any
adjustments to the adjusted basis of such property pursuant to Code Section
734(b) or Code Section 743(b), but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Treasury
Regulation Section 1.704 1(b)(2)(iv)(m) and clause (f) of the definition of
Profits and Losses or Section 6.2(b)(vii); provided, however, Book Value shall
not be adjusted pursuant to this clause (d) to the extent the Board determines
that an adjustment pursuant to clause (b) hereof is necessary or appropriate in
connection with the transaction that would otherwise result in an adjustment
pursuant to this clause (d).

If the Book Value of property has been determined or adjusted pursuant to
clauses (b) or (d) hereof, such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such property for purposes of
computing Profits and Losses and other items allocated pursuant to Article 6.

“Capital Account” means the account to be maintained by the Company for each
Member pursuant to Section 5.4.

“Capital Contribution” means with respect to any Member, the aggregate amount of
money and Book Value of any property other than money contributed to the Company
pursuant to Article 5 hereof by such Member.  Any reference in this Agreement to
the Capital






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-2







--------------------------------------------------------------------------------







Contribution of a Member shall include a Capital Contribution of such Member’s
predecessors in interest.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a Person (other than a corporation), and any and all
warrants, options or other rights to purchase or acquire any of the foregoing.

“Certificate” means the Certificate of Formation of the Company, as amended from
time to time.

“Change of Control” means any single or series of transactions resulting in the
following:  (a) a sale, transfer or other distribution of all or substantially
all of the Company’s assets or business, (b) a merger, consolidation or other
transaction after which Persons who were not, directly or indirectly, equity
interest owners, members, option holders or warrant holders of the Company
immediately prior thereto own or control 50% or more of the direct or indirect
voting power or economic interest of the surviving entity or (c) a direct or
indirect sale of equity interests having 50% or more of the direct or indirect
voting power or economic interest of the Company to Persons who were not direct
or indirect equity interest owners, option holders or warrant holders of the
Company on the date of this Agreement.  

“Claims and Expenses” is defined in Section 9.4.

“Class A Designees” is defined in Section 8.2(c).

“Class A Member” means any record holder of a Class A Unit.

“Class A Units” is defined in Section 3.1(a).

“Class B Designees” is defined in Section 8.2(c).

“Class B Member” means any record holder of a Class B Unit.

“Class B Units” is defined in Section 3.1(a).

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.  All references herein to Sections of the Code shall include any
corresponding provision or provisions of succeeding Law.

“Company” is defined in the preamble.

“Company Purposes” is defined in Section 2.4.  

“Company Register” is defined in Section 3.2.

“Confidential Information” means all confidential and proprietary information
(irrespective of the form of communication) obtained by or on behalf of, a
Member from the






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-3







--------------------------------------------------------------------------------







Company or its representatives, other than information which (a) was or becomes
generally available to the public other than as a result of a breach of this
Agreement by such Member, (b) was or becomes available to such Member on a
nonconfidential basis prior to disclosure to the Member by the Company or its
representatives, (c) was or becomes available to the Member from a source other
than the Company and its representatives, provided that such source is not known
by such Member to be bound by a confidentiality agreement with the Company or
(d) is independently developed by such Member without the use of any such
information received under this Agreement.

“Continuation Election” is defined in Section 12.1(b).

“Contribution Agreement” is defined in the recitals.  

“Control,” including the correlative terms “Controlling”, “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

“Covered Person” means each Member, Manager, Officer, Tax Matters Member or
liquidating trustee, in his or its capacity as such, each of their respective
Affiliates, and each of their respective officers, directors, liquidators,
partners, stockholders, managers, members and employees, in each case whether or
not such Person continues to have the applicable status referred to in such
clauses.

“CWP” is defined in the recitals.  

“Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
Federal income tax purposes with respect to property for such taxable year,
except that (a) with respect to any property the Book Value of which differs
from its adjusted tax basis for Federal income tax purposes and which difference
is being eliminated by use of the remedial allocation method pursuant to
Treasury Regulation Section 1.704-3(d), Depreciation for such taxable year shall
be the amount of book basis recovered for such taxable year under the rules
prescribed by Treasury Regulation Section 1.704-3(d)(2), and (b) with respect to
any other property the Book Value of which differs from its adjusted tax basis
at the beginning of such taxable year, Depreciation shall be an amount which
bears the same ratio to such beginning Book Value as the Federal income tax
depreciation, amortization or other cost recovery deduction for such taxable
year bears to such beginning adjusted tax basis; provided that if the adjusted
tax basis of any property at the beginning of such taxable year is zero,
Depreciation with respect to such property shall be determined with reference to
such beginning value using any reasonable method selected by the Board.  

“Directors” is defined in Section 8.1.

“Disabling Conduct” means, in respect of any Person, an act or omission (a) that
is a criminal act by such Person that such Person had no reasonable cause to
believe was lawful or






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-4







--------------------------------------------------------------------------------







(b) that constitutes fraud, gross negligence, willful misconduct, or a breach of
any duties or obligations under this Agreement or any applicable Law.

“Disposing Member” is defined is Section 7.3.

“Disposition,” including the correlative terms “Dispose” or “Disposed,” means
any direct or indirect transfer, assignment, sale, gift, inter vivos transfer,
pledge, hypothecation, mortgage, or other encumbrance, or any other disposition
(whether voluntary or involuntary or by operation of law) of Units (or any
interest (pecuniary or otherwise) therein or right thereto), including
derivative or similar transactions or arrangements whereby a portion or all of
the economic interest in, or risk of loss or opportunity for gain with respect
to, Units is transferred or shifted to another Person.

“Disposition Notice” is defined in Section 7.3.

“Economic Risk of Loss” has the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).

“Effective Date” is defined in the preamble.

“Election Notice” is defined in Section 7.4(b).

“Equity Interests” is defined in Section 3.1(b).

“ETI” is defined in the recitals.

“Excluded Issuances” means (i) issuances of Units comprising up to 10% of all
Units (calculated immediately prior to such issuances) to officers, employees or
directors of, or consultants to, the Company or its Subsidiaries (which may not
include officers, employees or directors of, or consultants to, the Company or
its Subsidiaries who are also officers, employees or directors of, or
consultants to, any Member, Managing Member or any of their Affiliates
(excluding the Company and its Subsidiaries)) in connection with any incentive
plan approved by the Board and (ii) issuances of stock in an underwritten public
offering by the Company pursuant to a registration statement declared effective
under the Securities Act.  

“Expel, Expelled or Expulsion” means the expulsion or removal of a Member from
the Company as a member.

“Extension Period” is defined in Section 3.1(b).  

“Field of Use” is defined in the License Agreement.

“Fiscal Year” is defined in Section 2.9.

“Five-Day Extension” is defined in Section 3.1(b).  






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-5







--------------------------------------------------------------------------------







“Governmental Authority” means (a) any federal, state, local, municipal, tribal
or other government, (b) any governmental, regulatory or administrative agency,
commission, tribal or other authority lawfully exercising or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power and (c) any court or governmental
tribunal.

“Formation Date” is defined in the recitals.  

“Initial Member” is defined in Section 3.5.  

“Inside Significant Event” means the first to occur of the following, to the
extent a distribution to any Unit holders occurs as a result thereof:  (a) a
Change of Control, (b) a recapitalization, restructuring, merger or other
similar transaction (debt or equity) (or series thereof) of or by the Company or
(c) the consummation of an underwritten public offering by the Company pursuant
to a registration statement declared effective under the Securities Act.  

“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution having the force of law, judgment, decision,
declaration, or interpretative or advisory opinion or letter of a domestic,
foreign or international governmental authority or any political subdivision
thereof and shall include, for the avoidance of doubt, the Act.

“License Agreement” means that certain Exclusive License Agreement, dated as of
the date of this Agreement, by and between the Company and ETI, in the form of
Exhibit C attached hereto.

“Liquidation Event” is defined in Section 12.1(a).  

“Managing Member” is defined in Section 8.3(a).

“Managing-Member Indemnified Acts” is defined in Section 8.3(c).

“Managing-Member Indemnified Parties” is defined in Section 8.3(c).

“Member” means any Person (but not any Affiliate or entity in which such Person
has an equity interest) executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement.

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).

“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-6







--------------------------------------------------------------------------------







“Membership Interest” means the interest of a Member in the Company, including
rights to distributions (liquidating or otherwise), allocations, notices and
information, and all other rights, benefits and privileges enjoyed by that
Member (under the Act, the Certificate, this Agreement or otherwise) in its
capacity as a Member; and all obligations, duties and liabilities imposed on
that Member (under the Act, the Certificate, this Agreement, or otherwise) in
its capacity as a Member.

“Minimum Gain” has the meaning assigned to that term in Treasury Regulation
Section 1.704 2(d).

“Non-Selling Members” is defined in Section 7.4(a).

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulation Section 1.704-2(b).

“Offered Units” is defined in Section 7.4(a).

“Officers” is defined in Section 8.4.

“Percentage Interest” means with respect to any Member the ratio (expressed as a
percentage) which the number of Units held by such Member bears to the total
number of Units outstanding at the relevant time.

“Permitted Disposition” means (a) any Disposition made pursuant to Section 7.3
or Section 7.4 or (b) the Disposition by a Member to an Affiliate of such
Member.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Profits” or “Losses” means, for each taxable year, an amount equal to the
Company’s taxable income or loss for such taxable year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

(a)

Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(b)

Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits or






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-7







--------------------------------------------------------------------------------







Losses pursuant to this definition of “Profits” and “Losses” shall be subtracted
from such taxable income or loss;

(c)

In the event the Book Value of any asset is adjusted pursuant to clause (b) or
clause (c) of the definition of Book Value, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the Book Value of the
asset) or an item of loss (if the adjustment decreases the Book Value of the
asset) from the disposition of such asset and shall be taken into account for
purposes of computing Profits or Losses;

(d)

Gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Book Value of the property disposed of, notwithstanding that
the adjusted tax basis of such property differs from its Book Value;

(e)

In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such taxable year;

(f)

To the extent an adjustment to the adjusted tax basis of any asset pursuant to
Code Section 734(b) is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses; and

(g)

Any items that are allocated pursuant to the Regulatory Allocations shall be
determined by applying rules analogous to those set forth in clauses (a) through
(f) hereof but shall not be taken into account in computing Profits and Losses.

“Proposal Notice” is defined in Section 3.1(b).

“Purchase Period” is defined in Section 3.1(b).

“Regulatory Allocations” means the allocations pursuant to Section 6.2(b).

“Relative” means, with respect to any individual, (a) such individual’s spouse,
(b) any direct descendant, parent, grandparent, great grandparent or sibling (in
each case whether by blood or adoption), and (c) the spouse of an individual
described in clause (b).

“Representatives” is defined in Section 10.4.

“Resign, Resigning or Resignation” means the resignation, withdrawal or
retirement of a Member from the Company as a Member.  Such terms shall not
include any Disposition of






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-8







--------------------------------------------------------------------------------







Membership Interests, even though the Member making a Disposition may cease to
be a Member as a result of such Disposition.

“Rights Holder” is defined in Section 3.1(b).

“Rights Holder Notice Period” is defined in Section 3.1(b).

“ROFR” is defined in Section 7.4(a).

“ROFR Exercise Notice” is defined in Section 7.4(b).

“ROFR Offer Period” is defined in Section 7.4(b).

“ROFR Transfer Notice” is defined in Section 7.4(a).

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.

“Selling Member” is defined in Section 7.4(a).

“Specified Persons” is defined in Section 8.5(a).

“Subsidiary” means (a) any corporation or other entity a majority of the Capital
Stock of which having ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions is at the time owned,
directly or indirectly, with power to vote, by the Company or any direct or
indirect Subsidiary of the Company or (b) a partnership in which the Company or
any direct or indirect Subsidiary of the Company is a general partner.

“Substituted Member” means any Person who acquires Units from a Member and is
admitted to the Company as a Member pursuant to the provisions of Section 3.7.

“Tag Notice” is defined in Section 7.3.

“Tax Distribution Date” is defined in Section 6.1(e)(i).  

“Tax Matters Member” has the meaning assigned to the term “tax matters partner”
in Code Section 6231(a)(7) and the meaning set forth in Section 11.4(a).

“Third Party Offer” is defined in Section 7.4(a).

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.

“Units” means a fractional share of the Membership Interests of all Members, and
any “Unit” shall refer to any one of the foregoing.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit A-9







--------------------------------------------------------------------------------







EXHIBIT B
ADDENDUM AGREEMENT

This Addendum Agreement is made this ___ day of ______________, 20__, by and
between ______________________ and ECOSPHERE ENERGY SERVICES, LLC, a Delaware
limited liability company (the “Company”), pursuant to the terms of the Amended
and Restated Limited Liability Company Agreement of the Company dated as of July
15, 2009, including all exhibits and schedules thereto (the “Agreement”).
 Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Company and the Members entered into the Agreement to impose
certain restrictions and obligations upon themselves, and to provide certain
rights, with respect to the Company and its Units; and

WHEREAS, the Company and the Members have required in the Agreement that all
Persons to whom Units of the Company are transferred and all other Persons
acquiring Units must enter into an Addendum Agreement binding the transferee to
the Agreement to the same extent as if they were original parties thereto and
imposing the same restrictions and obligations on the transferee and the Units
to be acquired by the transferee as are imposed upon the Members under the
Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties and as a
condition of the purchase or receipt by the transferee of the Units, the
transferee acknowledges and agrees as follows:

1.

The transferee has received and read the Agreement and acknowledges that the
transferee is acquiring Units subject to the terms and conditions of the
Agreement.

2.

The transferee agrees that the Units acquired or to be acquired by the
transferee are bound by and subject to all of the terms and conditions of the
Agreement, and hereby joins in, and agrees to be bound by, and shall have the
benefit of, all of the terms and conditions of the Agreement to the same extent
as if the transferee were an original party to the Agreement; provided, however,
that the transferee’s joinder in the Agreement shall not constitute admission of
the transferee as a Member unless and until the transferee is duly admitted in
accordance with the terms of the Agreement.  This Addendum Agreement shall be
attached to and become a part of the Agreement.

2.

Any notice required as permitted by the Agreement shall be given to transferee
at the address listed beneath the transferee’s signature below.

3.

The transferee is acquiring [_______] Units.






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit B-1







--------------------------------------------------------------------------------







_______________________________________
Transferee

Address:

_______________________________________

_______________________________________

AGREED TO on behalf of the Members of the Company pursuant to the Agreement.

ECOSPHERE ENERGY SERVICES, LLC

By:_______________________________________




_______________________________________

Printed Name and Title

 






Ecosphere Energy Services, LLC
Limited Liability Company Agreement
Exhibit B-2







--------------------------------------------------------------------------------







EXHIBIT C


TECHNOLOGY LICENSE AGREEMENT

The entire agreement and all exhibits are contained as Exhibit A to the
Contribution Agreement dated July 15, 2009, filed as Exhibit 10.6 to the Form
10-Q for the period ending September 30, 2009.








Ecosphere Energy Services, LLC

Limited Liability Company Agreement

Schedule 2





